Exhibit 10.38

 

EXECUTION COPY

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

October 3, 2005

 

among

 

PROJECT SNOW, INC.

 

and

 

AMERISOURCEBERGEN CORPORATION

 

and

 

The Lenders Party Hereto

 

and

 

THE BANK OF NOVA SCOTIA,

as Administrative Agent and Lead Arranger.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

   1

SECTION 1.01.

  

Defined Terms

   1

SECTION 1.02.

  

Classification of Loans and Borrowings

   23

SECTION 1.03.

  

Terms Generally

   23

SECTION 1.04.

  

Accounting Terms; GAAP

   23

ARTICLE II

THE CREDITS

   24

SECTION 2.01.

  

Commitments

   24

SECTION 2.02.

  

Loans and Borrowings

   24

SECTION 2.03.

  

Requests for Revolving Borrowings

   25

SECTION 2.04.

  

Swingline Loans

   26

SECTION 2.05.

  

Letters of Credit

   27

SECTION 2.06.

  

Bankers’ Acceptances

   32

SECTION 2.07.

  

Funding of Borrowings

   35

SECTION 2.08.

  

Interest Elections

   35

SECTION 2.09.

  

Termination and Reduction of Commitments

   37

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

   37

SECTION 2.11.

  

Prepayment of Loans

   38

SECTION 2.12.

  

Fees

   39

SECTION 2.13.

  

Interest

   41

SECTION 2.14.

  

Alternate Rate of Interest

   42

SECTION 2.15.

  

Increased Costs

   42

SECTION 2.16.

  

Break Funding Payments

   43

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 2.17.

  

Taxes

   44

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

   45

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

   47

ARTICLE III

REPRESENTATIONS AND WARRANTIES

   48

SECTION 3.01.

  

Organization; Powers

   48

SECTION 3.02.

  

Authorization; Enforceability

   48

SECTION 3.03.

  

Governmental Approvals; No Conflicts

   49

SECTION 3.04.

  

Financial Condition; No Material Adverse Change

   49

SECTION 3.05.

  

Properties

   49

SECTION 3.06.

  

Litigation and Environmental Matters

   50

SECTION 3.07.

  

Compliance with Laws and Agreements

   50

SECTION 3.08.

  

Investment and Holding Company Status

   50

SECTION 3.09.

  

Taxes

   50

SECTION 3.10.

  

ERISA

   50

SECTION 3.11.

  

Disclosure

   51

SECTION 3.12.

  

Subsidiaries

   51

SECTION 3.13.

  

Insurance

   51

SECTION 3.14.

  

Labor Matters

   51

SECTION 3.15.

  

Senior Indebtedness

   51

SECTION 3.16.

  

Restrictions on Securing of Obligations

   52

ARTICLE IV

CONDITIONS

   52

SECTION 4.01.

  

Effective Date

   52

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 4.02.

  

Each Credit Event

   53

ARTICLE V

AFFIRMATIVE COVENANTS

   54

SECTION 5.01.

  

Financial Statements and Other Information

   54

SECTION 5.02.

  

Notices of Material Events

   55

SECTION 5.03.

  

Existence; Conduct of Business

   56

SECTION 5.04.

  

Payment of Obligations

   56

SECTION 5.05.

  

Maintenance of Properties; Insurance

   57

SECTION 5.06.

  

Books and Records; Inspection and Audit Rights

   57

SECTION 5.07.

  

Compliance with Laws

   57

SECTION 5.08.

  

Use of Proceeds and Letters of Credit

   57

SECTION 5.09.

  

[Intentionally Omitted.]

   57

SECTION 5.10.

  

Maintenance of Corporate Separateness

   57

SECTION 5.11.

  

Senior Debt Status

   58

ARTICLE VI

NEGATIVE COVENANTS

   58

SECTION 6.01.

  

Indebtedness

   58

SECTION 6.02.

  

Liens

   59

SECTION 6.03.

  

Fundamental Changes

   60

SECTION 6.04.

  

Investments, Loans, Advances, Guarantees and Acquisitions

   61

SECTION 6.05.

  

Asset Sales

   62

SECTION 6.06.

  

Hedging Agreements

   62

SECTION 6.07.

  

Restricted Payments; Certain Payments of Indebtedness

   63

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 6.08.

  

Transactions with Affiliates

   64

SECTION 6.09.

  

Restrictive Agreements

   64

SECTION 6.10.

  

Material Documents

   65

SECTION 6.11.

  

Fixed Charge Coverage Ratio

   65

SECTION 6.12.

  

Leverage Ratio

   65

SECTION 6.13.

  

Restricted Properties

   65

SECTION 6.14.

  

Fiscal Quarters

   65

SECTION 6.15.

  

Amount of Permitted Debt under the Debt Instruments

   65

ARTICLE VII

EVENTS OF DEFAULT

   66

SECTION 7.01.

        66

ARTICLE VIII

THE ADMINISTRATIVE AGENT

   68

SECTION 8.01.

        68

SECTION 8.02.

        68

SECTION 8.03.

        69

SECTION 8.04.

        69

SECTION 8.05.

        69

SECTION 8.06.

        70

SECTION 8.07.

        70

ARTICLE IX

MISCELLANEOUS

   70

SECTION 9.01.

  

Notices

   70

SECTION 9.02.

  

Waivers; Amendments

   71

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

   72

SECTION 9.04.

  

Successors and Assigns

   74

SECTION 9.05.

  

Survival

   78

SECTION 9.06.

  

Counterparts; Integration; Effectiveness

   78

SECTION 9.07.

  

Severability

   78

SECTION 9.08.

  

Right of Setoff

   79

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

   79

SECTION 9.10.

  

WAIVER OF JURY TRIAL

   79

SECTION 9.11.

  

Headings

   79

SECTION 9.12.

  

Confidentiality

   79

SECTION 9.13.

  

Interest Rate Limitations and Calculations

   81

SECTION 9.14.

  

Reimbursement

   81

SECTION 9.15.

  

U.S.A. PATRIOT Act

   82

SECTION 9.16.

  

Judgment Currency

   82

SECTION 9.17.

  

Dollar Equivalent

   82

ARTICLE X

PARENT GUARANTEE

   83

SECTION 10.01.

  

Guarantee

   83

SECTION 10.02.

  

Acceleration of Parent Guarantee

   83

SECTION 10.03.

  

Guarantee Absolute, etc.

   83

SECTION 10.04.

  

Reinstatement, etc.

   84

SECTION 10.05.

  

Waiver, etc.

   85

SECTION 10.06.

  

Postponement of Subrogation, etc.

   85

SECTION 10.07.

  

Successors, Transferees and Assigns; Transfers of Notes, etc.

   85

 

-v-



--------------------------------------------------------------------------------

SCHEDULES:

    

Schedule 2.01

  

Commitments

Schedule 3.12

  

Subsidiaries

Schedule 3.13

  

Insurance

Schedule 6.02

  

Existing Liens

Schedule 6.04

  

Existing Investments

Schedule 6.09

  

Existing Restrictions

EXHIBITS:

    

Exhibit A

  

Form of Assignment and Assumption

Exhibit B-1

  

Form of Opinion of Dechert LLP, Counsel for the Parent

Exhibit B-2

  

Form of Opinion of John G. Chou, Deputy General Counsel of the Parent and the
Borrower

Exhibit B-3

  

Form of Opinion of McMillan Binch Mendelsohn LLP, Counsel for the Borrower

Exhibit C

  

Form of Acknowledgement and Confirmation



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of October 3, 2005, among PROJECT SNOW, INC. (“PSI”),
AMERISOURCEBERGEN CORPORATION (the “Parent”), the LENDERS party hereto, and THE
BANK OF NOVA SCOTIA (“Scotia Capital”), as Administrative Agent.

 

The Borrower has requested the Lenders to establish a senior unsecured revolving
credit facility in an aggregate principal amount of C$135,000,000 (the
“Facility”). The proceeds of loans under the Facility, and letters of credit
issued under the Facility, will be used by the Borrower for general corporate
purposes, including investments and acquisitions and the repayment of
outstanding Indebtedness. The Lenders are willing to establish the Facility upon
the terms and subject to the conditions set forth herein. The Parent has agreed
to guarantee the obligations of the Borrower under the Facility.

 

Simultaneously, with the execution of this Agreement, PSI will be amalgamated
(the “Amalgamation”) with Trent Drugs (Wholesale) Ltd., a corporation
amalgamated under the laws of Canada (“Target Co.”), with the amalgamated
corporation having the name Trent Drugs (Wholesale) Ltd. and continuing as the
“Borrower” hereunder.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acknowledgement and Confirmation” means the acknowledgement and confirmation
substantially in the form of Exhibit C hereto.

 

“Administrative Agent” means Scotia Capital, in its capacity as administrative
agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

 

“Applicable Rate” means, for any day, the applicable rate per annum set forth
below under the caption “ABR and Canadian Prime Spread”, “LIBOR and BA Stamping
Fee Spread” or “Facility Fee Rate”, as the case may be, based upon the ratings
established by S&P and Moody’s for the Index Debt as of the most recent
determination date:

 

Category

--------------------------------------------------------------------------------

  

Ratings

(S&P/Moody’s)

--------------------------------------------------------------------------------

  

Facility Fee

(basis

points per

annum)

--------------------------------------------------------------------------------

  

LIBOR and

BA Stamping

Fee Spread

(basis points

per annum)

--------------------------------------------------------------------------------

  

ABR and

Canadian

Prime Spread

(basis points

per annum)

--------------------------------------------------------------------------------

Category 1

   A/A2 or higher    8.0    32.0    0.0

Category 2

   A-/A3    10.0    35.0    0.0

Category 3

   BBB+/Baa1    12.5    37.5    0.0

Category 4

   BBB/Baa2    15.0    47.5    0.0

Category 5

   BBB-/Baa3    17.5    57.5    0.0

Category 6

   BB+/Ba1    20.0    67.5    0.0

Category 7

   BB/Ba2    25.0    87.5    0.0

Category 8

   BB-/Ba3 or lower    30.0    120.0    20.0

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 8; (ii) if the ratings
established or deemed to have been established by

 

2



--------------------------------------------------------------------------------

Moody’s and S&P for the Index Debt shall fall within different Categories, the
Applicable Rate shall be based on the higher of the two ratings unless one of
the two ratings is two or more Categories above the other, in which case the
Applicable Rate shall be determined by reference to the Category one level above
the Category corresponding to the lower rating; and (iii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the applicable rating agency. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change; provided that in the case of a Loan by way of Bankers’
Acceptance or BA Equivalent Note outstanding, any such change to the applicable
BA Stamping Fee shall not take effect until the maturity date of such Loan. If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating of
the other rating agency (or, if the circumstances referred to in this sentence
shall affect both rating agencies, the ratings most recently in effect prior to
such changes or cessations).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Authorized Foreign Bank” has the meaning ascribed thereto in subsection 248(1)
of the ITA and, by reference therein, the meaning ascribed thereto by section 2
of the Bank Act (Canada), as amended, and any successor thereto.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“BA Discount Proceeds” means, with respect to a particular Bankers’ Acceptance
or BA Equivalent Note, the following amount:

 

F 1+D x T 365

 

where

 

F means the face amount of such Bankers’ Acceptance or BA Equivalent Note;

 

3



--------------------------------------------------------------------------------

D means the applicable BA Discount Rate for such Bankers’ Acceptance or BA
Equivalent Note; and

 

T means the number of days to maturity of such Bankers’ Acceptance or BA
Equivalent Note (but excluding the maturity date thereof),

 

with the amount as so determined being rounded up or down to the fifth decimal
place and .000005 being rounded up.

 

“BA Discount Rate” means, (a) for any Bankers’ Acceptance or BA Equivalent Note
to be accepted by a BA Lender that is a Schedule I Lender on the date of any
Borrowing, continuance or conversion, as the case may be, CDOR on such date, for
a period identical to the term to maturity of the relevant Bankers’ Acceptance
or BA Equivalent Note and (b) for any Bankers’ Acceptance or BA Equivalent Note
to be accepted by a BA Lender that is not a Schedule I Lender, the lesser of
(i) such Lender’s own bankers’ acceptance rate and (ii) the Administrative
Agent’s own bankers’ acceptance rate plus 0.10% per annum in either case for a
period identical to the term to maturity of the relevant Bankers’ Acceptance or
BA Equivalent Note.

 

“BA Equivalent Note” when used in reference to a Loan or Borrowing refers to
whether such Loan, or the Loans comprising such Borrowing are made in the form
of non-interest bearing promissory notes of the Borrower issued in favour of a
Non BA Lender.

 

“BA Lender” means any Lender which has not notified the Administrative Agent in
writing that it is unwilling or unable to accept Drafts as provided for in
Section 2.06.

 

“BA Stamping Fee” means the amount calculated by multiplying the face amount of
a Bankers’ Acceptance or a BA Equivalent Note by the BA Stamping Fee Rate and
then multiplying the result by a fraction, the numerator of which is the number
of days to elapse from and including the date of acceptance of such Bankers’
Acceptance or purchase of such BA Equivalent Note by a Lender up to but
excluding the maturity date of such Bankers’ Acceptance or BA Equivalent Note
and the denominator of which is 365.

 

“BA Stamping Fee Rate” means, with respect to a Bankers’ Acceptance or a BA
Equivalent Note, the applicable percentage rate per annum indicated below the
references to “BA Stamping Fee Spread” in the definition of “Applicable Rate”
relevant to the period in respect of which a determination is being made, as
adjusted pursuant to the definition of “Applicable Rate”.

 

“Bankers’ Acceptance” when used in reference to any Loan or Borrowing refers to
whether such Loan, or the Loans comprising such Borrowing are made in the form
of a depository bill, as defined in the Depository Bills and Notes Act (Canada)
in Canadian dollars that is in the form of a Draft signed by or on behalf of the
Borrower and

 

4



--------------------------------------------------------------------------------

accepted by a BA Lender as contemplated under Section 2.06 or, for Lenders not
participating in clearing services as contemplated in that Act, a draft or other
bill of exchange in Canadian Dollars that is signed on behalf of the Borrower
and accepted by a Lender.

 

“Beneficiaries” has the meaning assigned to such term in Section 10.01(b).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means PSI (prior to the Amalgamation), and following the
Amalgamation, Trent Drugs (Wholesale) Ltd., the corporation resulting from the
Amalgamation.

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect and in the case of Bankers’ Acceptances (or
BA Equivalent Notes) have the same term to maturity, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Toronto, Ontario are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Canadian Banking Business” has the meaning ascribed thereto in
subsection 248(1) of the ITA.

 

“Canadian Banking Business Asset” means an amount receivable the interest on
which is, or would be, an amount paid or credited to an Authorized Foreign Bank
in respect of its Canadian Banking Business.

 

“Canadian Dollars”, “Cdn Dollars”, “Cdn $” or “C$” refers to the lawful money of
Canada.

 

“Canadian Prime” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Canadian Prime Rate.

 

“Canadian Prime Rate” means a fluctuating rate of interest per annum, expressed
on the basis of a year of 365 days, which is equal at all times to the greater
of (a) the reference rate of interest (however designated) of the Administrative
Agent for determining interest chargeable by it on Canadian Dollar commercial
loans made in Canada; and (b) 1.0% above CDOR from time to time for one month
Canadian Dollar

 

5



--------------------------------------------------------------------------------

bankers’ acceptances having a face amount comparable to the face amount in
respect of which the applicable Prime Rate calculation is being made.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CDOR” means, for any day and relative to Bankers’ Acceptances having any
specified term and face amount, the average of the annual rates for Bankers’
Acceptances having such specified term and face amount (or a term and face
amount as closely as possible comparable to such specified term and face amount)
of the banks named in Schedule I of the Bank Act (Canada) that appears on the
Reuters Screen CDOR page as of 10:00 a.m. on such day (or, if such day is not a
Business Day, as of 10:00 a.m. (Toronto time) on the preceding Business Day),
provided that if such rate does not appear on the Reuters Screen CDOR page at
such time on such date, CDOR for such date will be the annual discount rate of
interest (rounded upward to the nearest whole multiple of 1/100 of 1%) as of
10:00 a.m. (Toronto time) on such date at which the Administrative Agent is then
offering to purchase bankers’ acceptances accepted by it having a comparable
aggregate face amount and identical maturity date to the aggregate face amount
and maturity date of such Bankers’ Acceptances.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 30% of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests of the Parent or the Borrower; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent or
the Borrower by Persons who were not (i) directors of the Parent or the Borrower
on the date of this Agreement, (ii) nominated by the board of directors of the
Parent or the Borrower or (iii) appointed by directors referred to in the
preceding clauses (i) and (ii); or (c) the occurrence of a “Change of Control”
(or other similar event or condition however denominated) under any Material
Indebtedness.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

 

6



--------------------------------------------------------------------------------

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Revolving Credit Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
C$135,000,000.

 

“Consolidated Cash Interest Expense” means, for any period, the sum, without
duplication, of (i) the cash interest expense of the Parent and the Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
excluding premiums, transaction expenses, discounts and other amounts required
to be amortized and (ii) all discount, interest, fees, premiums and other
charges in respect of all Securitizations for such period.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum, without duplication, of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, (iv) any special one-time or extraordinary charges or extraordinary
losses for such period, in each case to the extent not involving cash payments
by the Parent or any Subsidiary, and (vi) any LIFO adjustment (if negative) or
charge for such period, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, any extraordinary non-cash
gains for such period and any LIFO adjustment (if positive) or credit, all
determined on a consolidated basis in accordance with GAAP. In the event that
the Parent or any Subsidiary shall have completed an acquisition or disposition
of any material Person, division or business unit since the beginning of the
relevant period, Consolidated EBITDA shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.

 

“Consolidated EBITDAR” means, for any period, Consolidated EBITDA for such
period plus rental payments by the Parent and the Subsidiaries for such period
(other than under capital leases), determined on a consolidated basis in
accordance with GAAP.

 

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income or
loss of any Person (other than the Parent) that is not a Subsidiary, except to
the extent of the amount of dividends or other distributions actually paid to
the Parent or any of the Subsidiaries during such period, and (b) the income or
loss of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Parent or any Subsidiary or the date that
such Person’s assets are acquired by the Parent or any Subsidiary.

 

“Consolidated Tangible Assets” shall mean the book value of the total
consolidated assets of the Parent and the Subsidiaries less the book value of
all intangible assets, including goodwill, trademarks, non-compete agreements,
customer relationships, patents, unamortized deferred financing fees, and other
rights or nonphysical resources that are presumed to represent an advantage to
ABC in the marketplace, in each case determined on a consolidated basis in
accordance with GAAP.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Crown” means Her Majesty the Queen in right of Canada or any Province thereof.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“dollars” or “$” or “U.S.$” refers to lawful money of the United States of
America.

 

“Draft” has the meaning assigned to such term in Section 2.06(a).

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to

 

8



--------------------------------------------------------------------------------

any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Parent or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Amount” is defined in Section 2.11(b).

 

“Exchange Rate” means, on any day, for the purpose of calculations under this
agreement, the amount of Canadian Dollars into which US Dollars may be converted
(or vice versa) using the Administrative Agent’s mid rate for converting the
first currency into the other currency at or about 11:00 a.m. (New York time) on
the relevant day.

 

9



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) Subsidiaries that do not own any assets (other
than nominal assets) or conduct any operations, or directly or indirectly own
any Equity Interests in Subsidiaries not described in this clause (a),
(b) Foreign Subsidiaries (other than the Borrower) and Securitization Entities,
(c) Subsidiaries that are less than 100% owned by the Parent to the extent such
Subsidiaries are prohibited by shareholders agreements, joint venture agreements
or other similar organizational documents from guaranteeing the Obligations,
(d) Subsidiaries that have assets of less than $10,000,000 for any such
Subsidiary (provided that all such Subsidiaries’ assets shall not be in excess
of $100,000,000 in the aggregate) and (e) JM Blanco, Inc.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or the Guarantor hereunder, (a) taxes
on (or measured by) net income or capital, or branch profits taxes, in each case
imposed by a Governmental Authority based on the connection of such
Administrative Agent, Lender or Issuing Bank to the jurisdiction of such
Governmental Authority, excluding any connection arising solely on account of
the Administrative Agent, Lender or Issuing Bank, as applicable, being a party
to, receiving any payment in respect of, performing under, or exercising any
enforcement rights under this Agreement, and (b) in the case of a Foreign Lender
or a Foreign Issuing Bank (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), at any time prior to the occurrence and
continuation of a Default under clauses (a), (b), (h), (i) or (j) of
Section 7.01, any withholding tax imposed by Canada that (i) is in effect and
would apply to amounts payable to such Foreign Lender or Foreign Issuing Bank at
the time such Foreign Lender or Foreign Issuing Bank becomes a party to this
Agreement (or designates a new lending office), except to the extent that
(I) such Foreign Lender or Foreign Issuing Bank (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to any such
withholding tax pursuant to Section 2.17(a), and (II) such additional amounts
after the assignment or designation are no greater than the additional amounts
that would be payable pursuant to Section 2.17(a) prior to the designation or
assignment, or (ii) is imposed as a result of the representations and warranties
made by such Foreign Lender or Foreign Issuing Bank pursuant to Section 2.17(e)
not being true, or the failure of the Foreign Lender or Foreign Issuing Bank to
comply with its agreements made pursuant to such Section 2.17(e).

 

“Facility” has the meaning assigned thereto in the preamble hereto.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

10



--------------------------------------------------------------------------------

“Financed Amount” means, at any time, with respect to any Securitization, (a) if
such Securitization involves any transfer of interests in accounts receivable or
inventory (i) to a trust, partnership, corporation or other entity (other than a
Subsidiary) or (ii) in the case of a Securitization of accounts receivable,
directly to one or more investors or other purchasers (other than any
Subsidiary), the aggregate amount of the interests in accounts receivable so
transferred, net of collections applied to such interests and net of any such
interests that have been written off as uncollectible, or the aggregate book
value of the interests in inventory transferred pursuant to such Securitization
and not sold or otherwise disposed of by the purchaser or purchasers, or (b) if
such Securitization involves a transaction in which a Subsidiary incurs
Indebtedness secured by Liens on accounts receivable, the aggregate outstanding
principal amount of the Indebtedness secured by Liens on accounts receivable
incurred pursuant to such Securitization.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent or the Borrower as the context
indicates.

 

“Fitch” means Fitch, Inc.

 

“Foreign Issuing Bank” means any Issuing Bank that is a “non-resident” of Canada
for purposes of Part I of the ITA.

 

“Foreign Lender” means any Lender that is a “non-resident” of Canada for
purposes of Part I of the ITA.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any state thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
the Government of Canada, any other nation or any political subdivision thereof,
whether, state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial

 

11



--------------------------------------------------------------------------------

statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantor” means the Parent.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits (other than customer
deposits in respect of accounts receivable maintained in the ordinary course of
business consistent with past practices) or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person upon which interest charges are
customarily paid (excluding trade accounts payable and obligations to pay salary
or benefits under deferred compensation, executive compensation or other benefit
programs), (d) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations and
Synthetic Lease Obligations of such Person, (i) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (j) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances and (k) all obligations of such Person
incurred under or in connection with a Securitization. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

 

12



--------------------------------------------------------------------------------

“Index Debt” means the Parent’s senior, unsecured, non-credit-enhanced long-term
Indebtedness for borrowed money.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) and each Canadian Prime Loan (other than a Swingline Loan), the
first day of each January, April, July and October, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day that occurs at
intervals of three months’ duration after the first day of such Interest Period
and continuing until the end of such Interest Period, and (c) with respect to
any Swingline Loan, the day that such Loan is required to be repaid.

 

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender that will make a Loan as part of such
Borrowing, nine or 12 months) thereafter, as the Borrower may elect; and
(b) with respect to each Bankers’ Acceptance or BA Equivalent Note Borrowing,
the period commencing on the date of such Borrowing, conversion or continuance
and being of 30, 60, 90 or 180 days duration, as selected by the Borrower;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Issuing Bank” means Scotia Capital and any other Lender, that shall have become
an Issuing Bank hereunder as provided in Section 2.05(k), each in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.05(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

 

13



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lead Arranger” means Scotia Capital, in its capacity as lead arranger for the
Lenders hereunder.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Parent ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of the Parent
most recently ended prior to such date); provided that for purposes of
determining the Leverage Ratio at any time, the outstanding amount of all
revolving Indebtedness, and the Financed Amount of all Securitizations, included
in Total Indebtedness shall be deemed to equal the average outstanding amount of
such revolving Indebtedness, and the average Financed Amount of all
Securitizations, in each case on the last day of each of the four most recently
ended fiscal quarters, net of Permitted Investments not to exceed $50,000,000 on
the last day of each such quarter.

 

“Leverage Test” means, with respect to the Parent, that the Leverage Ratio of
the Parent is not greater than 2.00 to 1.00.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate (rounded
upwards, if necessary, to the next 1/100 of 1%) at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately

 

14



--------------------------------------------------------------------------------

11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement and each promissory note issued hereunder.

 

“Loan Parties” means the Parent, the Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including by way of the discounting and acceptance of Bankers’
Acceptances and purchase of BA Equivalent Notes; provided that where reference
is made to a Borrowing of Bankers’ Acceptances or Bankers’ Acceptance Loans,
such Loan or Borrowing shall be deemed to include BA Equivalent Notes to the
extent such Loan or Borrowing is to be made by a Non BA Lender.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Parent and the Subsidiaries
taken as a whole, (b) the ability of any Loan Party (other than any Subsidiaries
that are not Significant Subsidiaries) to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to the Lenders
under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Parent and its Subsidiaries in an aggregate principal amount
exceeding $25,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Subsidiary in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Parent or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time.

 

“Maturity Date” means December 2, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

15



--------------------------------------------------------------------------------

“Non BA Lender” means any Lender which is not a BA Lender.

 

“Obligations” means (a) the principal of and premium, if any, and interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required to be made by the Borrower under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of reasonable disbursements, interest
thereon and obligations to provide cash collateral, (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties under this Agreement and the
other Loan Documents and (d) the due and punctual payment and performance of all
obligations of the Parent, the Borrower and the other Subsidiaries under any
Hedging Agreement and cash management arrangements or agreements (i) existing on
the date hereof and with a Person that is a Lender on the date hereof (or an
Affiliate of such a Lender) or (ii) with a Person that shall have been a Lender
at the time such Hedging Agreement or cash management arrangement or agreement
was entered into (or an Affiliate of such a Lender).

 

“Obligors” means the Parent, the Borrower, each Subsidiary, each Affiliate and
each other Subsidiary of Parent obligated under a Loan Document, and “Obligor”
means any one of them.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent” has the meaning assigned to such term in the preamble hereto.

 

“Participant” has the meaning set forth in Section 9.04.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any non-hostile acquisition by the Parent or any
wholly owned Subsidiary of all or substantially all the assets of, or all the
Equity Interests (other than Equity Interests to be owned by management of such
Person that does not constitute more than 10% of the Equity Interests in such
Person) in, a Person or division or line of business of a Person (including any
such acquisition effected by a merger or an amalgamation of a Person into the
Parent or a Subsidiary in which the Parent or a wholly owned Subsidiary is the
surviving Person) if, immediately after giving effect thereto, (a) no Default
has occurred and is continuing or would result therefrom, (b) the principal
business of such Person shall be reasonably related, ancillary or

 

16



--------------------------------------------------------------------------------

complementary to a business in which the Parent and its Subsidiaries are engaged
immediately prior to such acquisition or shall be a health care business, (c) in
the case of any Subsidiary formed for the purpose of or resulting from such
acquisition organized and existing under the laws of the United States, all the
Equity Interests of each such Subsidiary shall be owned directly by the Parent
and/or a wholly owned Subsidiary organized and existing under the laws of the
United States (other than Equity Interests permitted to be owned by management),
(d) the Parent and the Subsidiaries shall be in compliance, on a pro forma basis
after giving effect to such acquisition (without giving effect to operating
expense reductions other than cost savings permitted to be included under
Regulation S X), with the covenants contained in Sections 6.11 and 6.12
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent for which financial statements are available, as if such acquisition had
occurred on the first day of each relevant period for testing such compliance,
and (e) if the consideration to be paid in respect of such acquisition
(including Indebtedness to be assumed or repaid by the Parent or any Subsidiary)
is greater than $25,000,000, the Parent shall have delivered to the
Administrative Agent an officers’ certificate to the effect set forth in clauses
(a), (b), (c) and (d) above, together with all relevant financial information
for the Person or assets to be acquired and reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in clause (d) above.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;

 

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

 

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f) easements, zoning restrictions, rights-of-way, reservations, limitations,
provisos and conditions, if any, expressed in any original grants of real
property from the Crown and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected

 

17



--------------------------------------------------------------------------------

property or interfere with the ordinary conduct of business of the Parent or any
Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America) or Canada (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of Canada),
in each case maturing within one year from the date of acquisition thereof;

 

(b) Indebtedness maturing within 12 months issued by and constituting direct
obligations of any of the following agencies or any other like governmental or
government-sponsored agency, as follows: Federal Farm Credit Bank; Federal
Intermediate Credit Bank; Federal Financings Bank; Federal Home Loan Bank
System; Federal Home Loan Mortgage Corporation; Federal National Mortgage
Association; Tennessee Valley Authority; Student Loan Marketing Association;
Export-Import Bank of the United States; Farmers Home Administration; Small
Business Administration; Inter-American Development Bank; International Bank for
Reconstruction and Development; Federal Land Banks; and Government National
Mortgage Association;

 

(c) direct and general obligations maturing within 12 months of any state of the
United States of America or any province of Canada or any municipality or
political subdivision of such state, including auction rate securities and non
rated pre-funded debt, or obligations of any corporation, if such obligations,
except pre-refunded debt, are rated in the highest credit rating obtainable from
at least two out of three Ratings Agencies;

 

(d) obligations (including asset-backed obligations) maturing within 12 months
of any corporation, partnership, trust or other entity which are rated in one of
the three highest credit ratings obtainable from at least two out of three
Rating Agencies.

 

(e) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s (within which there may be
sub-categories or gradations indicating relative standing), and investments in
master notes that are rated (or that have been issued by an issuer that is rated
with respect to a class of short-term debt obligations, or any security within
that class, that is comparable in priority and security with said master note)
by S&P or Moody’s in the highest rating categories for short-term debt
obligations (within which there may be sub-categories or gradations indicating
relative standing);

 

18



--------------------------------------------------------------------------------

(f) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof or Canada or any province
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(g) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above (or
subsidiaries or Affiliates of such financial institutions); and

 

(h) money market funds.

 

“Permitted Other Acquisition” means any acquisition or investment (other than a
Permitted Acquisition) by the Parent or any Subsidiary of or in a Person or
division or line of business of a Person (including any such acquisition or
investment resulting from a merger or an amalgamation of a Person into a
Subsidiary) if, immediately after giving effect thereto, (a) no Default has
occurred and is continuing or would result therefrom, (b) the principal business
of such Person shall be reasonably related, ancillary or complementary to a
business in which the Parent and its Subsidiaries are engaged immediately prior
to such acquisition or investment or shall be a health care business, (c) the
Parent and the Subsidiaries shall be in compliance, on a pro forma basis after
giving effect to such acquisition or investment (without giving effect to
operating expense reductions other than cost savings permitted to be included
under Regulation S X), with the covenants contained in Sections 6.11 and 6.12
recomputed as at the last day of the most recently ended fiscal quarter of the
Parent for which financial statements are available, as if such acquisition or
investment had occurred on the first day of each relevant period for testing
such compliance, and (d) if the consideration to be paid in respect of such
acquisition or investment is greater than $25,000,000, the Parent shall have
delivered to the Administrative Agent an officers’ certificate to the effect set
forth in clauses (a), (b) and (c) above, together with all relevant financial
information for the Person or assets to be acquired and reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in clause
(c) above.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

19



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Scotia Capital as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Proceeds” has the meaning specified in Section 9-102 of the New York UCC.

 

“Ratings Agencies” mean S&P, Moody’s or Fitch.

 

“Ratings Test” means, with respect to the Parent, that the rating established by
S&P or Moody’s of the Index Debt of the Parent is not less than BBB- or Baa3,
respectively.

 

“Register” has the meaning set forth in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in the Parent or any Subsidiary or any option, warrant or
other right to acquire any such Equity Interests in the Parent or any
Subsidiary; provided that no such dividend, distribution or payment shall
constitute a “Restricted Payment” to the extent made solely with common stock of
the Parent.

 

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s.

 

“Schedule I Lender” means a bank which is chartered under the Bank Act (Canada)
and named in Schedule I thereto.

 

20



--------------------------------------------------------------------------------

“Scotia Capital” has the meaning assigned to such term in the preamble hereto.

 

“Securitization” means any transfer or pledge of accounts receivable, inventory
and/or Proceeds thereof or interests therein (a) to a special purpose trust,
partnership or corporation or other special purpose entity (which may but need
not be a Subsidiary), which transfer or pledge is funded by such entity in whole
or in part by (i) the issuance to one or more lenders or investors of
indebtedness or other securities that are to receive payments principally from
the cash flow derived from such accounts receivable, inventory and/or Proceeds
thereof or interests therein or (ii) the transfer or pledge of such accounts,
inventory and/or Proceeds thereof (or interest therein) to one or more investors
or other purchasers, or (b) in the case of accounts receivable, directly to one
or more investors or other purchasers.

 

“Securitization Entity” means AmeriSource Receivables Financial Corporation , a
Delaware corporation, and any other wholly owned limited purpose Subsidiary of
the Parent that purchases accounts receivable or inventory of the Parent or any
Subsidiary pursuant to a Securitization.

 

“Significant Subsidiary” means each Subsidiary other than any Subsidiary or
Subsidiaries that individually or in the aggregate did not account for more than
1% of the assets or revenues of the Parent and the Subsidiaries on a
consolidated basis at the end of or for the most recent four fiscal quarter
period for which financial statements have been delivered under Section 5.01(a)
or (b).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent (including the Borrower).

 

“Subsidiary Loan Party” means each Subsidiary that is not an Excluded
Subsidiary.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

21



--------------------------------------------------------------------------------

“Swingline Lender” means Scotia Capital, in its capacity as lender of Swingline
Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Synthetic Lease” means a lease of property or assets designed to permit the
lessees (i) to claim depreciation on such property or assets under U. S. tax law
and (ii) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

 

“Synthetic Lease Obligations” shall mean, with respect to any Synthetic Lease,
at any time, an amount equal to the higher of (x) the aggregate termination
value or purchase price or similar payments in the nature of principal payable
thereunder and (y) the then aggregate outstanding principal amount of the notes
or other instruments issued by, and the amount of the equity investment, if any,
in the lessor under such Synthetic Lease.

 

“2003 Securitization” means the receivables Securitization as contemplated by
the Receivables Purchase Agreement dated as of July 10, 2003, among Amerisource
Receivables Financial Corporation, as seller, AmerisourceBergen Drug
Corporation, as initial servicer, various purchaser groups from time to time and
Wachovia Bank National Association, as administrator.

 

“Target Co.” is defined in the recitals.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Termination Date” means the date of termination of all of the commitments, and
the date on which all Obligations have been paid in full in cash and all Letters
of Credit have been terminated or expired (or cash collateralized in accordance
with the terms of this Agreement).

 

“Total Indebtedness” means, as of any date, the sum, without duplication of
(a) the aggregate principal amount of Indebtedness of the Parent and the
Subsidiaries outstanding as of such date, in the amount that would be reflected
on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP, (b) the aggregate amount of the Financed Amounts of all
Securitizations of the Parent and the Subsidiaries, and (c) the aggregate
principal amount of Indebtedness of the Parent and the Subsidiaries outstanding
as of such date that is not required to be reflected on a balance sheet in
accordance with GAAP, determined on a consolidated basis.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of Loans, the
use of the proceeds thereof, the issuance of the Letters of Credit, the creation
of the Guarantee provided for herein and in the other Loan Documents.

 

22



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate, the Canadian
Prime Rate or whether such Loan or Borrowing has been effected by the issuance
and acceptance of Bankers’ Acceptances or BA Equivalent Notes hereunder.

 

“wholly owned” means, as to any Subsidiary, that all the Equity Interests in
such Subsidiary (other than directors’ qualifying shares) are owned, directly or
indirectly, by the Parent.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

SECTION 1.04. Accounting Terms; GAAP. (a) Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an

 

23



--------------------------------------------------------------------------------

amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

 

(b) All pro forma computations required to be made hereunder giving effect to
any acquisition, investment, sale, disposition, merger, amalgamation or similar
event shall reflect on a pro forma basis such event as if it occurred on the
first day of the relevant period and, to the extent applicable, the historical
earnings and cash flows associated with the assets acquired or disposed of for
such relevant period and any related incurrence or reduction of Indebtedness for
such relevant period, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event other than
cost savings permitted to be included under Regulation S X.

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower in dollars or
Canadian Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

 

(b) Subject to Section 2.11, each Revolving Borrowing shall be comprised
entirely of ABR Loans, Canadian Prime Loans and Bankers’ Acceptance Loans and BA
Equivalent Note Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan or a Canadian
Prime Loan. Each Lender at its option may make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple

 

24



--------------------------------------------------------------------------------

of C$5,000,000. At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
US$1,000,000 and at the time each Canadian Prime Revolving Borrowing is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
C$1,000,000; provided in either case that such a Revolving Borrowing may be in
an aggregate amount that is equal to the entire unused balance of the total
Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(e). Each Borrowing, conversion or
continuance of Bankers’ Acceptances and BA Equivalent Notes shall be in a
minimum aggregate face amount of C$1,000,000 and integral multiples thereof.

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing, (b) in the case of an ABR Borrowing or a Canadian Prime Borrowing,
not later than 12:00 noon, New York City time, one Business Day prior to the
date of the proposed Borrowing or (c) in the case of a Bankers’ Acceptance
Borrowing or BA Equivalent Note Borrowing, not later than 12:00 noon, New York
City time, two Business Days before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i) the aggregate amount of such Borrowing;

 

(ii) the date of such Borrowing, which shall be a Business Day;

 

(iii) whether such Borrowing is to be an ABR Borrowing, Canadian Prime
Borrowing, Bankers’ Acceptance Borrowing, BA Equivalent Note Borrowing or a
Eurodollar Borrowing;

 

(iv) in the case of a Eurodollar Borrowing, Bankers’ Acceptance Borrowing or BA
Equivalent Note Borrowing the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and

 

(v) the location and number of the Borrower’s account with the Administrative
Agent to which funds are to be disbursed.

 

25



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration and if the Interest
Period is specified with respect to any requested Bankers’ Acceptance Borrowing
or BA Equivalent Note Borrowing then the Borrower shall be deemed to have
selected an Interest Period of 30 days’ duration. Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period in dollars or Canadian Dollars, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
C$100,000,000 or (ii) the aggregate Revolving Credit Exposures exceeding the
aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 2:00
p.m., New York City time, on the day of such proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day), currency and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender in the applicable
currency specified in the notice referenced in this clause (b) (or, in the case
of a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Lenders to acquire participations on such Business Day in all or a portion of
the Swingline Loans outstanding. Such notice shall specify the aggregate amount
of Swingline Loans in which the Lenders will participate. Promptly upon receipt
of such notice, the Administrative Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any

 

26



--------------------------------------------------------------------------------

circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit in dollars or Canadian Dollars for its own account, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by an Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request

 

27



--------------------------------------------------------------------------------

for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed C$25,000,000 and (ii) the aggregate Revolving Credit
Exposures shall not exceed the aggregate Commitments.

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that at the request of
the Borrower any Letter of Credit may contain customary “evergreen” provisions
pursuant to which such Letter of Credit will, in the absence of a notice given
by the Issuing Bank, be automatically renewed (but in no event beyond the date
that is five Business Days prior to the Maturity Date) for successive one-year
periods.

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the
applicable Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 2:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 11:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 2:00 p.m., New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 11:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of

 

28



--------------------------------------------------------------------------------

receipt; provided that, if such LC Disbursement is not less than C$1,000,000 (if
denominated in C$) or U.S.$1,000,000 (if denominated in U.S.$), the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed with an ABR
Revolving Borrowing, or a U.S.$ denominated Swingline Loan, if such LC
Disbursement was in U.S.$, or with a Canadian Prime Borrowing or a C$
denominated Swingline Loan, if such Borrowing was in C$, in an equivalent amount
and, to the extent so financed, the obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
an Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
an Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans, Canadian Prime Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Banks, nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or

 

29



--------------------------------------------------------------------------------

any consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by an Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), an Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans if such LC Disbursement
was made in US$ or at the rate per annum then applicable to Canadian Prime Loans
in such LC Disbursement was made in C$; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to clause (e) of this Section,
then Section 2.13(d) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph
(e) of this Section to reimburse an Issuing Bank shall be for the account of
such Lender to the extent of such payment.

 

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank, if any. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b).

 

30



--------------------------------------------------------------------------------

From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of an Issuing Bank under
this Agreement with respect to Letters of Credit to be issued by such Issuing
Bank thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposures representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent (which will use reasonable efforts to
obtain a return at market rates for such cash deposits) and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposures representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

 

(k) Designation of Additional Issuing Banks. From time to time, the Borrower may
by notice to the Administrative Agent and the Lenders designate as additional
Issuing Banks one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement (an “Issuing Bank Agreement”),
which

 

31



--------------------------------------------------------------------------------

shall be in a form satisfactory to the Borrower and the Administrative Agent,
shall set forth the LC Commitment of such Lender and shall be executed by such
Lender, the Borrower and the Administrative Agent and, from and after the
effective date of such agreement, (i) such Lender shall have all the rights and
obligations of an Issuing Bank under this Agreement and the other Loan Documents
and (ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an Issuing Bank.

 

SECTION 2.06. Bankers’ Acceptances. (a) To facilitate the procedures
contemplated in this Agreement, the Borrower irrevocably appoints each Lender
from time to time as the attorney-in-fact of the Borrower to execute, endorse
and deliver on behalf of the Borrower in handwriting or by facsimile or
mechanical signature as and when deemed necessary by such Lender, drafts in the
forms prescribed by such Lender (if such Lender is a BA Lender), for bankers’
acceptances denominated in Cdn. Dollars (each such executed draft which has not
yet been accepted by a Lender being referred to as a “Draft”) or BA Equivalent
Note. Each Bankers’ Acceptance and BA Equivalent Note executed and delivered by
a Lender on behalf of the Borrower as provided for in this Section will be as
binding upon the Borrower as if it had been executed and delivered by a duly
authorized officer of the Borrower.

 

(b) All such Drafts or BA Equivalent Notes will be held by each Lender subject
to the same degree of care as if they were such Lender’s own property kept at
the place at which the Drafts or BA Equivalent Notes are ordinarily kept by such
Lender. Each Lender, upon written request of the Borrower, will promptly advise
the Borrower of the number and designation, if any, of the Drafts and BA
Equivalent Notes then held by it.

 

(c) The Administrative Agent, promptly following receipt of a Borrowing Request
requesting Bankers’ Acceptances, will (i) advise each BA Lender of the face
amount and the term of the Draft to be accepted by it, and (ii) advise each
applicable Non BA Lender of the face amount and term of the BA Equivalent Note
to be purchased by it. All Drafts to be accepted from time to time by each BA
Lender that is a member of a clearing service will be payable to such clearing
service. The term of all Bankers’ Acceptances and BA Equivalent Notes issued
pursuant to any Borrowing Request will be identical. Each Bankers’ Acceptance
and BA Equivalent Note will be dated the date on which it is issued and will be
for a term of 30, 60, 90 or 180 days provided that in no event will the term of
a Bankers’ Acceptance or a BA Equivalent Note extend beyond the Maturity Date.
The face amount of the Draft (or the aggregate face amount of the Drafts) to be
accepted at any time by each Lender which is a BA Lender, and the face amount of
the BA Equivalent Notes to be purchased at any time by each Lender which is a
Non BA Lender, will be determined by the Administrative Agent based upon the
Applicable Percentage of the respective Commitments of the Lenders. In
determining a Lender’s Applicable Percentage of a request for Bankers’
Acceptances, the Administrative Agent, in its sole discretion, will be entitled
to increase or decrease the face amount of any Draft, or BA Equivalent Note to
the nearest $1,000.

 

32



--------------------------------------------------------------------------------

(d) Each BA Lender will complete and accept on the applicable date of Borrowing
a Draft having a face amount (or Drafts having the face amounts) and term
advised by the Administrative Agent pursuant to Section 2.06(c). Each applicable
BA Lender will purchase on the applicable date of Borrowing the Bankers’
Acceptance or Bankers’ Acceptances accepted by it, for an aggregate price equal
to the BA Discount Proceeds of such Bankers’ Acceptance (or Bankers’
Acceptances). Each applicable BA Lender that is a member of a clearing service
is hereby authorized to release the Bankers’ Acceptance accepted by it to such
clearing house upon receipt of confirmation that such clearing house holds such
Bankers’ Acceptance for the account of such BA Lender.

 

(e) Each Non BA Lender, in lieu of accepting Drafts or purchasing Bankers’
Acceptances on any date of Borrowing, will complete and purchase from the
Borrower on such date of Borrowing a BA Equivalent Note in a face amount and for
a term identical to the face amount and term of the Draft or Drafts which such
Non BA Lender would have been required to accept on such date of Borrowing if it
were a BA Lender, for a price equal to the BA Discount Proceeds of such BA
Equivalent Note.

 

(f) The Borrower will pay to each BA Lender in respect of each Draft tendered by
the Borrower to and accepted by such BA Lender, and to each Non BA Lender in
respect of each BA Equivalent Note tendered to and purchased by such Non BA
Lender, as a condition of such acceptance or purchase, the BA Stamping Fee in
accordance with Section 2.06(g) below.

 

(g) Upon acceptance of each Draft or purchase of each BA Equivalent Note, the
Borrower will pay to the applicable Lender the related fee specified in
Section 2.06(f), and to facilitate payment such Lender will be entitled to
deduct and retain for its own account the amount of such fee from the amount to
be transferred by such Lender to the Administrative Agent for the account of the
Borrower pursuant to this Agreement in respect of the sale of the related
Bankers’ Acceptance or of such BA Equivalent Note.

 

(h) If the Administrative Agent determines in good faith, which determination
will be final, conclusive and binding upon the Borrower, and so notifies the
Borrower, that there does not exist at the applicable time a normal market in
Canada for the purchase and sale of bankers’ acceptances, any right of the
Borrower to require the Lenders to purchase Bankers’ Acceptances and BA
Equivalent Notes under this Agreement will be suspended until the Administrative
Agent determines that such market does exist and gives notice thereof to the
Borrower and any Borrowing Request requesting Bankers’ Acceptances will be
deemed to be a Borrowing Request requesting a Canadian Prime Loan in a similar
aggregate principal amount.

 

(i) On the date of maturity of each Bankers’ Acceptance or BA Equivalent Note,
the Borrower will pay to the Administrative Agent, for the account of the holder
of such Bankers’ Acceptance or BA Equivalent Note, in Canadian Dollars an amount
equal to the face amount of such Bankers’ Acceptance or BA Equivalent Note, as
the case may be. In the case of a continuance of a Bankers’ Acceptance or BA
Equivalent Note, in order to satisfy the continuing liability of the Borrower to
a Lender for the face amount of the maturing Bankers’ Acceptance or BA
Equivalent Note, the

 

33



--------------------------------------------------------------------------------

Lender will determine and retain the BA Discount Proceeds of the new Bankers’
Acceptance or BA Equivalent Note, and the Borrower will, on the maturity date of
the maturing Bankers’ Acceptance or BA Equivalent Note, pay to the
Administrative Agent for the account of the relevant Lender (i) the difference
between the principal amount of the maturing Bankers’ Acceptance or BA
Equivalent Note and the BA Discount Proceeds from the new Bankers’ Acceptance or
BA Equivalent Note, and (ii) the BA Stamping Fee in respect of the new Bankers’
Acceptance or BA Equivalent Note. The obligation of the Borrower to make such
payment will not be prejudiced by the fact that the holder of such Bankers’
Acceptance is the Lender that accepted such Bankers’ Acceptances. No days of
grace will be claimed by the Borrower for the payment at maturity of any
Bankers’ Acceptance or BA Equivalent Note. If the Borrower does not make such
payment, from the proceeds of a Borrowing obtained under this Agreement or
otherwise, the amount of such required payment will be deemed to be a Canadian
Prime Loan to the Borrower from the Lender that accepted such Bankers’
Acceptance or purchased such BA Equivalent Note.

 

(j) The signature of any duly authorized officer of the Borrower (or its
attorneys, including attorneys appointed pursuant to Section 2.06(a)) on a Draft
or a BA Equivalent Note may be mechanically reproduced in facsimile, and all
Drafts and BA Equivalent Notes bearing such facsimile signature will be as
binding upon the Borrower (or its attorneys, including attorneys appointed
pursuant to Section 2.06(a)) as if they had been manually signed by such
officer, notwithstanding that such Person whose manual or facsimile signature
appears on such Draft or BA Equivalent Note may no longer hold office at the
date of such Draft or BA Equivalent Note or at the date of acceptance of such
Draft by a BA Lender or at any time thereafter.

 

(k) If any Event of Default has occurred and is continuing, the Borrower will
deposit in an account with the Administrative Agent, established in the name of
the Administrative Agent for the benefit of the Lenders, an amount in cash equal
to the face amount of all Bankers’ Acceptances then outstanding; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance by the Borrower of its obligations under this Agreement.
The Borrower will take all steps reasonably necessary to ensure that the
security interest of the Lender in such deposit has priority over all other
interests therein. The Administrative Agent shall have exclusive dominion and
control, including exclusive right of withdrawal, over such account. Other than
any interest earned on the investment of such deposits, which investments shall
be made at the option and sole discretion of the Administrative Agent (which
will use reasonable efforts to obtain a return at market rates for such cash
deposits) and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any , on such investments shall accumulate in
such account. Moneys in such account will be applied by the Administrative Agent
to reimburse the Lenders for payments made under Bankers’ Acceptances for which
they have not been reimbursed and, to the extent not so applied, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of

 

34



--------------------------------------------------------------------------------

the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) will be returned
to the Borrower within three Business Days after all Events of Default have been
cured or waived.

 

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request; provided
that ABR Revolving Loans, or Canadian Prime Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (it
being understood that any payment of such interest by the Borrower will be in
lieu of any payment by the Borrower of interest on such amount to the applicable
Lender). If such Lender pays such amount to the Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Borrowing, Bankers’ Acceptance Borrowing or BA Equivalent Note
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, Bankers’ Acceptance Borrowing or BA Equivalent Note Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate

 

35



--------------------------------------------------------------------------------

Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing, Canadian Prime
Borrowing, Bankers’ Acceptance Borrowing, BA Equivalent Note Borrowing or a
Eurodollar Borrowing; and

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, a Bankers’ Acceptance
Borrowing or BA Equivalent Note Borrowing, the Interest Period to be applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration or requests a Bankers’
Acceptance Borrowing or BA Equivalent Note Borrowing but does not specify an
Interest Period, then the Borrower shall be deemed to have selected an Interest
Period of 30 days’ duration.

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable

 

36



--------------------------------------------------------------------------------

thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing. If
the Borrower fails to deliver a timely Interest Election Request with respect to
a Bankers’ Acceptance Borrowing or BA Equivalent Note Borrowing prior to the end
of the Interest Period applicable thereto, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Canadian Prime Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing or a
Bankers’ Acceptance Borrowing or BA Equivalent Note Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto and each Bankers’ Acceptance
Borrowing or BA Equivalent Note Borrowing shall be converted to a Canadian Prime
Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate at 5:00 p.m., New York City time, on
the Maturity Date.

 

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of C$5,000,000 and
not less than C$10,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Revolving Credit
Exposures would exceed the aggregate Commitments.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
two Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked or extended by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied or the
effectiveness of such other credit facilities is delayed. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such
Lender on the Maturity Date and (ii) to the Swingline Lender the then unpaid
principal

 

37



--------------------------------------------------------------------------------

amount of each Swingline Loan on the earlier of the Maturity Date and the
seventh day after such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans that
were outstanding on the date such Borrowing was requested.

 

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

 

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

 

(e) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory notes and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

 

(b) In the event and on such occasion that the aggregate Revolving Credit
Exposures exceed the aggregate Commitments, due to currency fluctuations or
otherwise, the Borrower shall prepay Revolving Borrowings or Swingline
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess; provided that if, due to exchange rate
fluctuations or for any reason whatsoever, the aggregate Revolving Credit
Exposures outstanding shall, at any time, exceed 105% of the aggregate
Commitments (the amount of such excess, an “Excess Amount”), based on the
Exchange Rate in effect from time to time, then upon written notice from the

 

38



--------------------------------------------------------------------------------

Administrative Agent, the Borrower shall first, prepay the Revolving Loans
and/or Swingline Loans in an amount so as to, as nearly as possible, eliminate
such Excess Amount; and second, if any Excess Amount shall remain after such
prepayment, provide cash collateral (such cash collateral to be held in
accordance with Section 2.06(k)) as the Administrative Agent may require in
Canadian Dollars or dollars, as applicable, in an amount equal to the remaining
Excess Amount, which collateral shall secure all Obligations outstanding and
shall remain in the Administrative Agent’s possession until such Excess Amount
is eliminated whereupon the collateral shall be released by the Administrative
Agent to the Borrower. Notwithstanding any other provision of this Agreement,
including any provision contemplating a continuation or conversion, whenever an
Excess Amount exists, (A) upon the maturity date of any Banker’s Acceptance, the
Borrower shall repay the Banker’s Acceptance, or (B) upon the last day of the
Interest Period in respect of a Eurodollar Loan, the Borrower shall repay the
Eurodollar Loan, in each case to the extent necessary to cover the Excess Amount
and any repayments under clauses (A) and (B) shall be applied in reduction of
the Excess Amount.

 

(c) Prior to any prepayment of Borrowings hereunder, the Borrower shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (e) of this Section.

 

(d) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing a Bankers’ Acceptance Borrowing or a BA Equivalent Note
Borrowing, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing or a Canadian Prime Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid; provided that if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked or extended if such
notice of termination is revoked or extended in accordance with Section 2.09.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
Notwithstanding the foregoing, Bankers’ Acceptances may only be paid on their
maturity dates unless the Borrower cash collateralizes the face amount of such
Bankers’ Acceptance in accordance with Section 2.06(k)

 

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a facility fee in Canadian Dollars,

 

39



--------------------------------------------------------------------------------

which shall accrue at the Applicable Rate on the daily amount of the Commitment
of such Lender (whether used or unused) during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates;
provided that, if such Lender continues to have any Revolving Credit Exposure
after its Commitment terminates, then such facility fee shall continue to accrue
on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Revolving Credit Exposure. Accrued
facility fees shall be payable in arrears on the first day of January, April,
July and October of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof;
provided that any facility fees accruing after the date on which the Commitments
terminate shall be payable on demand. All facility fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee in dollars or Canadian Dollars, as
applicable, with respect to its participations in Letters of Credit, which shall
accrue at the Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to each
Issuing Bank a fronting fee, which shall accrue at the rate of 0.125% per annum
(or as otherwise agreed with the applicable Issuing Bank) on the average daily
amount of the LC Exposure attributable to Letters of Credit issued by such
Issuing Bank (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Accrued participation
fees and fronting fees shall be payable on the first day of January, April, July
and October of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Banks pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the

 

40



--------------------------------------------------------------------------------

case of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances (except that overpayments made in error shall
be refunded or credited against future payments of fees).

 

SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

(b) The Loans comprising each Canadian Prime Borrowing shall bear interest at
the Canadian Prime Rate plus the Applicable Rate.

 

(c) The Loans comprising each Eurodollar Borrowing shall bear interest at the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount denominated in U.S.$, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section, and (iii) in the case of any other amount denominated in C$, 2%
plus the rate applicable to Canadian Prime Revolving Loans as provided in
paragraph (b) of this Section.

 

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR or Canadian Prime
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate or interest computed by
reference to the Canadian Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

41



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBO Rate) or any Issuing Bank; or

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or

 

42



--------------------------------------------------------------------------------

such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), then from
time to time the Borrower will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, and the manner in which such amount or amounts have
been calculated, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked or extended
under Section 2.11(d) and is revoked or extended in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense (but not for any lost profit)
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate (not including the Applicable Rate) that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at

 

43



--------------------------------------------------------------------------------

the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Administrative Agent (which
shall advise the Borrower of the amount due to such Lender) and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

SECTION 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or the Guarantor hereunder or under any other Loan Document
shall be made free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if the Borrower, the Guarantor, or the
Administrative Agent, as applicable, shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section), the
Administrative Agent, Lender or Issuing Bank (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower or the Guarantor shall make such deductions and (iii) the
Borrower or the Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) The Borrower shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.

 

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or the Guarantor to a Governmental Authority, the Borrower or
the Guarantor shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent. The
Administrative Agent shall supply a copy of such documentation to any Lender
upon such Lender’s request.

 

44



--------------------------------------------------------------------------------

(e) Any Foreign Lender or Foreign Issuing Bank: (i) either (I)(A) shall
designate, for the purpose and throughout the term of such Loan, an office of
such Person in Canada as its applicable lending office; (B) severally represent
and warrant that, as of the date such Person becomes a party to this Agreement,
it is an Authorized Foreign Bank; (C) covenant and agree that at all material
times other than by reason of a change in treaty, law, rule or regulation
occurring after the date of this Agreement (1) such Person will continue to be
an Authorized Foreign Bank, (2) such Loan will be a Canadian Banking Business
Asset, and (3) such Person will record such Canadian Banking Business Asset and
any income thereon in all financial statements for its Canadian Banking Business
that are filed (or are required to be filed) with the Superintendent of
Financial Institutions, and will include in its income for a taxation year from
the Canadian Banking Business any income in respect of that Canadian Banking
Business Asset or (II) if such Person becomes a Foreign Lender or Foreign
Issuing Bank pursuant to an assignment under Section 9.04, shall represent to
the Borrower, at any time prior to the occurrence and continuation of an Event
of Default under clause (a), (b), (h), (i) or (j) of Section 7.01, that it is
entitled to receive payments of interest hereunder without imposition of
Canadian withholding tax or subject to Canadian withholding tax at no greater
rate than applied to the transferor; and (ii) shall, upon request, provide the
Borrower and the Administrative Agent with such documentation as may be
reasonably necessary to establish the Lender’s entitlement to an exemption from
Canadian withholding tax on payments hereunder (but only so long as such Person
is or remains lawfully entitled to do so). Each Foreign Lender or Foreign
Issuing Bank shall promptly notify the Borrower in writing upon becoming aware
at any time that it is not in compliance with the provisions of this
Section 2.17(e).

 

(f) If the Administrative Agent, a Lender, or an Issuing Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender or Issuing
Bank and without interest; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender or Issuing Bank, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority in respect of such refunded amounts) to
the Administrative Agent or such Lender or Issuing Bank in the event the
Administrative Agent or such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender or Issuing Bank to make available
to the Borrower its tax returns or any other information relating to its taxes
which it reasonably deems confidential and which is not otherwise generally
available to the public.

 

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise)

 

45



--------------------------------------------------------------------------------

prior to the time expressly required hereunder or under such other Loan Document
for such payment (or, if no such time is expressly required, prior to 1:00 p.m.,
New York City time), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 720 King Street West, 3rd Floor, Toronto, Ontario, Canada,
M5V2T3, Attention: John Hall, except payments to be made directly to the Issuing
Banks or the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it in like funds for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment under any Loan Document shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments under each Loan Document
shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans

 

46



--------------------------------------------------------------------------------

or participations in LC Disbursements to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or an Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

 

SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
(iii) any Lender fails to execute and deliver any consent, amendment or waiver
to this Agreement requested by

 

47



--------------------------------------------------------------------------------

the Borrower by a date specified by the Borrower (or gives the Borrower written
notice prior to such date of its intention not to do so), or (iv) any Lender
defaults in its obligation to fund Loans hereunder, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Banks and Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a material
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver, consent or amendment by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower and the Parent jointly and severally represent and warrant to the
Lenders that:

 

SECTION 3.01. Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing (where applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
This Agreement has been duly executed and delivered by the Borrower and the
Parent and constitutes, and each other Loan Document to which any Loan Party is
to be a party, when executed and delivered by such Loan Party, will constitute,
a legal, valid and binding obligation of the Borrower, the Parent or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject

 

48



--------------------------------------------------------------------------------

to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. (a) The Transactions (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, (ii) will not violate any
applicable law or regulation or the charter, by laws or other organizational
documents of any Loan Party or any order of any Governmental Authority,
(iii) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party (other than Liens created hereunder).

 

(b) Neither the Parent nor any of the Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (as defined in Regulation U of
the Board of Governors of the Federal Reserve System). No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
would entail a violation of such Regulation U.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Parent
has heretofore furnished to the Lenders its consolidated and consolidating
balance sheet and statements of income, stockholders equity and cash flows
(i) audited as of and for the fiscal year ended September 30, 2004, reported on
by Ernst & Young LLP, independent public accountants, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2005, certified
by its chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Parent and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.

 

(b) Since September 30, 2004, there has been no material adverse change in the
business, assets, operations, prospects or condition (financial or otherwise) of
the Parent and its Subsidiaries, taken as a whole.

 

SECTION 3.05. Properties. (a) The Parent and each of its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 

(b) Each of the Parent and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Parent and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

49



--------------------------------------------------------------------------------

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
(including, but not limited to, the United States Food and Drug Administration)
pending against or, to the knowledge of the Borrower and the Parent, threatened
against or affecting the Parent or any of its Subsidiaries (i) as to which there
is a reasonable likelihood of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any of the Loan
Documents or the Transactions.

 

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Parent nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07. Compliance with Laws and Agreements. Each of the Parent and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

 

SECTION 3.08. Investment and Holding Company Status. Neither the Parent nor any
of its Subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

 

SECTION 3.09. Taxes. Each of the Parent and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) any Taxes that are being contested in good faith by appropriate proceedings
and for which the Parent or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of

 

50



--------------------------------------------------------------------------------

Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $25,000,000 the fair market value of the assets of all such underfunded
Plans.

 

SECTION 3.11. Disclosure. The Borrower and the Parent have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
the Parent or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished),
taken as a whole, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Parent and the Borrower
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 

SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of, and the
ownership interest of the Parent in, each Subsidiary of the Parent as of the
Effective Date.

 

SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Parent and its Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid to the extent due. The Parent believes that the
insurance maintained by or on behalf of the Parent and its Subsidiaries is
adequate.

 

SECTION 3.14. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Parent or any Subsidiary pending or, to the
knowledge of the Parent, threatened. The hours worked by and payments made to
employees of the Parent and the Subsidiaries have not been in violation in any
material respect of the Fair Labor Standards Act or any other applicable
Federal, provincial, state, local or foreign law dealing with such matters. All
payments due from the Parent or any Subsidiary, or for which any claim may be
made against the Parent or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Parent or such Subsidiary. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Parent or any Subsidiary is bound.

 

SECTION 3.15. Senior Indebtedness. The Obligations constitute, and have been
designated as, “Senior Indebtedness”, “Designated Senior Debt”, “Designated
Guarantor Senior Debt” or any equivalent term, however defined, under and as
defined in each document or instrument governing subordinated Indebtedness of
the Parent or the Borrower.

 

51



--------------------------------------------------------------------------------

SECTION 3.16. Restrictions on Securing of Obligations. Except as set forth in
Schedule 6.09 or expressly permitted by the proviso in Section 6.09 (other than
clause (iv) thereof), neither the Parent nor any Subsidiary is on the date
hereof party to any agreement or other arrangement that prohibits, restricts or
imposes any condition upon the ability of the Parent or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations or any of them (including, without limitation, negative
pledges).

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Dechert LLP, counsel for the Guarantor, substantially in the form
of Exhibit B-1, (ii) John G. Chou, Deputy General Counsel of the Guarantor, in
substantially the form of Exhibit B-2, and (iii) McMillan Binch Mendelsohn LLP,
counsel for the Borrower, in substantially the form of Exhibit B-3 and each
otherwise in a form reasonably satisfactory to the Administrative Agent and
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Administrative Agent or the Required Lenders shall
reasonably request. The Borrower hereby requests such counsel to deliver such
opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Transactions and any other legal matters relating to the
Loan Parties, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set

 

52



--------------------------------------------------------------------------------

forth in paragraphs (a) and (b) of Section 4.02. Such certificate shall include
all relevant calculations in detail satisfactory to the Administrative Agent.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
any Loan Party hereunder or under any other Loan Document.

 

(f) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act.

 

(g) There has been no material adverse effect on the financial condition,
results of operations, assets, business, properties or prospects of the Parent
and its Subsidiaries since September 30, 2004.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 5:00 p.m., New York City time, on October 3, 2005
(and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

SECTION 4.03. Condition Subsequent. The obligations of the Lenders to continue
to make Loans and of the Issuing Banks to continue to issue Letters of Credit
hereunder shall be subject to the Administrative Agent’s receipt of the
Acknowledgement and Confirmation duly executed and delivered by Target Co. and
Parent.

 

53



--------------------------------------------------------------------------------

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower and the Parent jointly and severally covenant and
agree with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Parent will
furnish to the Administrative Agent, which will make available by means of
electronic posting to each Lender:

 

(a) within 95 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, in each case setting
forth in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and the consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its unaudited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, in each case setting forth in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Parent and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c) within 95 days after the end of each fiscal year of the Parent, its
unaudited consolidating balance sheet and related statements of operations in
respect of each of (i) AmerisourceBergen Drug Company, (ii) PharMerica, Inc.,
(iii) the Borrower and (iv) all other Subsidiaries, taken as a whole, in each
case as of the end of and for such year;

 

54



--------------------------------------------------------------------------------

(d) (concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Parent (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.11 and 6.12 and (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the Parent’s
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

 

(e) promptly after the same become publicly available, the Parent will provide
to each Lender copies of all periodic and other reports, proxy statements and
other materials filed by the Parent or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by the Parent to its shareholders generally, as the case may be;

 

(f) promptly following a request therefor, any documentation or other
information that a Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act; and

 

(g) promptly following any request therefor, such other information regarding
the operations, business affairs, assets and financial condition of the Parent
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request, it being understood that the Parent may require any Lender
receiving such information to confirm in writing its confidentiality obligations
under Section 9.12.

 

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered on the date on which the Parent provides notice to the
Administrative Agent that such information has been posted on the Parent’s
website on the Internet at http://www.amerisourcebergen.com or at the
appropriate Parent designated website at http://www.sec.gov or
http://intralinks.com; provided that the Parent shall deliver paper copies of
the information referred to in this Section after the date delivery is required
thereunder to any Lender which requests such delivery within 5 Business Days
after such request.

 

SECTION 5.02. Notices of Material Events. The Parent or the Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

 

(a) the occurrence of any Default;

 

55



--------------------------------------------------------------------------------

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent or any
Affiliate thereof that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

 

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent and its Subsidiaries in an aggregate amount exceeding
$25,000,000;

 

(d) the amendment, modification or waiver of any provision of any agreement or
instrument relating to any Securitization in effect on the date hereof or to the
2003 Securitization to (i) add any termination event or other similar event,
however denominated, or to make any existing such event more onerous to the
Parent, any Subsidiary or any Securitization Entity, (ii) advance the stated
date on which such Securitization terminates, (iii) reduce the Financed Amount
of such Securitization or (iv) materially reduce the advance rate of such
Securitization; and

 

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Existence; Conduct of Business. The Parent and the Borrower will,
and will cause each of their respective Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
amalgamation, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

SECTION 5.04. Payment of Obligations. The Parent and the Borrower will, and will
cause each of their respective Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Parent or such
Subsidiary or the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.

 

56



--------------------------------------------------------------------------------

SECTION 5.05. Maintenance of Properties; Insurance. The Parent and the Borrower
will, and will each cause each of their respective Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, and (b) maintain, with
financially sound and reputable insurance companies insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

 

SECTION 5.06. Books and Records; Inspection and Audit Rights. The Parent and the
Borrower will, and will cause each of their respective Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Parent and the Borrower will, and will cause each of their
respective Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested, subject to
such reasonable notice requirements and other procedures as shall from time to
time be agreed upon by the Parent, the Borrower and the Administrative Agent.

 

SECTION 5.07. Compliance with Laws. The Parent and the Borrower will, and will
cause each of their respective Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only for the purposes set forth in the preamble of this Agreement.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. Letters of Credit will be issued
only for general corporate purposes.

 

SECTION 5.09. [Intentionally Omitted.]

 

SECTION 5.10. Maintenance of Corporate Separateness. The Parent and the Borrower
will, and will cause each of their respective Subsidiaries to, satisfy customary
corporate or limited liability company formalities, including the maintenance of
corporate and business records. No Loan Party or other Subsidiary (i) shall make
any payment to a creditor of another Loan Party or Subsidiary in respect of any
liability of such other Loan Party or Subsidiary or (ii) shall receive any
payment from a creditor of another Loan Party or Subsidiary in respect of any
liability owing to such other Loan Party or Subsidiary, and the Borrower and the
Parent shall ensure that to the extent that cash of any Loan Party or Subsidiary
or payments by any creditor to such Loan Party or Subsidiary shall have been
commingled with cash of any other Loan Party or Subsidiary in any bank account
or otherwise, accurate records exist to ensure that all such monies are able to
be traced to each such Loan Party or Subsidiary. No Loan Party nor any

 

57



--------------------------------------------------------------------------------

Subsidiary shall take any action, or conduct its affairs in a manner, which is
reasonably likely to result in the corporate existence of such Loan Party or
Subsidiary, or any other Loan Party or Subsidiary, being ignored, or in the
assets and liabilities of any Loan Party or Subsidiary being substantively
consolidated with those of any other Loan Party or Subsidiaries in a bankruptcy,
reorganization or other insolvency proceeding.

 

SECTION 5.11. Senior Debt Status. In the event that the Parent or any Subsidiary
Loan Party shall at any time issue or have outstanding any Indebtedness that by
its terms is subordinated to any other Indebtedness of the Parent or such
Subsidiary, the Parent shall take or cause such Subsidiary to take all such
actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and,
if relevant, as “designated senior indebtedness” in respect of all such
subordinated Indebtedness and are further given all such other designations as
shall be required under the terms of any such subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such subordinated indebtedness.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower and the Parent jointly and severally covenant and
agree with the Lenders that:

 

SECTION 6.01. Indebtedness. The Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, create, incur, assume or permit
to exist any Indebtedness under any Securitization of inventory, or any
Indebtedness of an Excluded Subsidiary, other than:

 

(a) Indebtedness existing or deemed to exist under any inventory Securitization,
to the extent that the aggregate Financed Amount of all such Securitizations
does not exceed $500,000,000; provided that, in the event any Indebtedness
existing or deemed to exist under any inventory Securitization shall contain any
financial covenants, change of control provisions or event of default,
termination event, amortization event or similar thresholds with respect to
cross-defaults or analogous events, non-payment of judgments or ERISA
liabilities more restrictive than those contained in this Agreement, such
financial covenants, change of control provisions or thresholds, for so long as
they shall

 

58



--------------------------------------------------------------------------------

remain in effect, shall be deemed to be incorporated by reference, mutatis
mutandis, into this Agreement;

 

(b) Indebtedness under the 2003 Securitization or any other receivables
Securitization;

 

(c) Indebtedness of Excluded Subsidiaries (other than JM Blanco, Inc., any
Subsidiary of Borrower and any Securitization Entity) in an aggregate principal
amount not exceeding $300,000,000 at any time outstanding;

 

(d) Indebtedness of JM Blanco, Inc. in an aggregate principal amount not
exceeding $55,000,000 at any time outstanding; and

 

(e) Indebtedness of the Borrower in respect of Loans hereunder.

 

SECTION 6.02. Liens. The Parent and the Borrower will not, and will not permit
any of their respective Subsidiaries to, create, incur, assume or permit to
exist any Lien on any property or asset now owned or hereafter acquired by it,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except:

 

(a) Permitted Encumbrances;

 

(b) any Lien on any property or asset of the Parent or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Parent or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;

 

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Parent or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

 

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Parent or any Subsidiary; provided that (i) such Liens secure only Indebtedness
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets, including any Capital Lease Obligations or other Indebtedness
assumed in connection with the acquisition of

 

59



--------------------------------------------------------------------------------

any such assets or secured by a Lien on any such assets prior to the acquisition
thereof, and extensions, renewals and replacements of any such Indebtedness that
do not increase the outstanding principal amount thereof or result in an earlier
maturity date or decreased weighted average life thereof, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
the Parent or any Subsidiary;

 

(e) Liens on accounts receivable, inventory and the Proceeds thereof existing or
deemed to exist in connection with any Securitization permitted pursuant to
Section 6.01; and

 

(f) other Liens securing obligations not greater than $50,000,000 in the
aggregate.

 

SECTION 6.03. Fundamental Changes. (a) The Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to, merge into or
consolidate with any other Person, or permit any other Person to merge into,
amalgamate with or consolidate with it, or liquidate or dissolve, except that if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Subsidiary may merge into or amalgamate
with the Parent in a transaction in which the Parent is the surviving
corporation, (ii) any Subsidiary may merge into or amalgamate with any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
including the Amalgamation of PSI and Target Co. and (if any party to such
merger is a Subsidiary Loan Party) is a Subsidiary Loan Party; (iii) any
Permitted Acquisition or Permitted Other Acquisition permitted under
Section 6.04 may be accomplished by a merger of one or more Subsidiaries in a
transaction in which the surviving entity is a Subsidiary and (if any Subsidiary
party to such merger is a Subsidiary Loan Party) is a Subsidiary Loan Party and
(iv) any Subsidiary (other than a Subsidiary Loan Party) may liquidate or
dissolve if the Parent determines in good faith that such liquidation or
dissolution is in the best interests of the Parent and is not materially
disadvantageous to the Lenders; provided that any such merger or amalgamation
involving a Person that is not a wholly owned Subsidiary immediately prior to
such merger or amalgamation shall not be permitted unless also permitted by
Section 6.04.

 

(b) The Parent and the Borrower will not, and will not permit any of their
respective Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Parent and the Subsidiaries on the
date of execution of this Agreement and businesses reasonably related thereto or
to the healthcare industry or such other business as shall have been approved by
the Required Lenders.

 

60



--------------------------------------------------------------------------------

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent and the Borrower will not, and will not permit any of their respective
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger or
amalgamation with any Person that was not a wholly owned Subsidiary prior to
such merger or amalgamation) any Equity Interests in or evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:

 

(a) investments of the Parent, Borrower or Subsidiaries under Hedging Agreements
entered into in accordance with Section 6.06;

 

(b) Permitted Investments;

 

(c) investments existing on the date hereof and set forth on Schedule 6.04;

 

(d) Permitted Acquisitions; provided that the cumulative aggregate consideration
to be paid in respect of (x) all such Permitted Acquisitions of Foreign
Subsidiaries under this paragraph and (y) all Permitted Other Acquisitions
permitted under paragraph (e), in each case during the term of this Agreement
(including Indebtedness to be assumed or repaid by the Parent or any Subsidiary)
shall not exceed $850,000,000;

 

(e) Permitted Other Acquisitions in respect of which the aggregate amount of
consideration paid after the date hereof (including Indebtedness assumed or
repaid by the Parent or a Subsidiary) does not exceed at any time $200,000,000;

 

(f) loans or advances made by the Parent to any Subsidiary or made by any
Subsidiary to the Parent or any other Subsidiary other than loans and advances
made by Loan Parties to Subsidiaries that are not Loan Parties; and

 

(g) other investments, loans, advances, and Guarantees constituting Indebtedness
not prohibited by Section 6.01; provided that the aggregate amount thereof, at
any time, shall not exceed $250,000,000 at the time of incurrence unless the
Leverage Test or the Ratings Test shall be satisfied at such time and would
remain satisfied upon the completion of each such investment, loan, advance or
Guarantee.

 

(h) other investments, loans, advances and Guarantees constituting Indebtedness
not prohibited by Section 6.01; provided that the aggregate amount thereof
(excluding (x) any such Guarantees entered into prior to September 29, 2005, to
the extent the Indebtedness guaranteed thereby does not increase on or after
such date, and (y) any such Guarantee in respect of Loans permitted under this
Agreement) shall not exceed $350,000,000 at the time of and

 

61



--------------------------------------------------------------------------------

after giving effect to the making or incurrence of any such investment, loan,
advance or Guarantee unless the Leverage Test or the Ratings Test shall be
satisfied at such time and would remain satisfied upon the completion of such
investment, loan, advance or Guarantee.

 

SECTION 6.05. Asset Sales. The Parent and the Borrower will not, and will not
permit any of their respective Subsidiaries to, sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will the Parent or Borrower permit any of their respective Subsidiaries to issue
any additional Equity Interest in such Subsidiary, except:

 

(a) sales of inventory, obsolete or surplus equipment and Permitted Investments
in the ordinary course of business;

 

(b) sales, transfers and dispositions to the Parent or a Subsidiary; provided
that any such sales, transfers or dispositions involving a Subsidiary that is
not a Loan Party shall be made in compliance with Section 6.08;

 

(c) sales of accounts receivable, inventory and the Proceeds thereof under any
Securitization; provided that the aggregate amount of the inventory subject to
any such Securitization of inventory shall not exceed $500,000,000 at any time;
and

 

(d) sales, transfers and other dispositions of assets that are not permitted by
any other clause of this Section (including any sale and leaseback
transactions); provided that (i) the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this clause
(d) shall not exceed, at any time, 20% of the Consolidated Tangible Assets of
the Parent and its Subsidiaries as of the most recent such sale, transfer or
disposition and (ii) any retained Equity Interests in any Subsidiary in which
any Equity Interests have been sold, transferred or otherwise disposed of shall
be deemed to be noncash consideration received in respect of such sale, transfer
or other disposition;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b) and (c) above) shall be made
for fair value and for at least 75% cash consideration (it being understood that
all noncash consideration constituting investments, and the retention of
minority interests in sold Subsidiaries, shall be subject to Section 6.04(e),
and that contingent payouts, earnouts and similar consideration will be valued
based upon the maximum consideration permitted to be received on a present value
basis based upon reasonable assumptions).

 

SECTION 6.06. Hedging Agreements. The Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries to, enter into any Hedging
Agreement, other than Hedging Agreements entered into in the ordinary course of
business to hedge or mitigate risks to which the Parent or any Subsidiary is
exposed in

 

62



--------------------------------------------------------------------------------

the conduct of its business or the management of its liabilities and not for any
speculative purpose.

 

SECTION 6.07. Restricted Payments; Certain Payments of Indebtedness. (a) Unless
either the Leverage Test or the Ratings Test shall be satisfied at such time and
would remain satisfied after giving effect to such payment or distribution, the
Parent will not, and will not permit any of the Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
or incur any obligation (contingent or otherwise) to do so, except
(i) Subsidiaries may declare and pay dividends ratably with respect to their
capital stock, (ii) so long as no Default or Event of Default shall have
occurred and be continuing at the time of such payment and no Default would
occur as a result of making such payment, (A) the Parent may make Restricted
Payments to the extent that the aggregate amount of all such Restricted Payments
in the current fiscal quarter, taken together with the aggregate amount of all
such Restricted Payments in respect of such Restricted Payments in the three
fiscal quarters immediately preceding such fiscal quarter, is not in excess of
$100,000,000 plus 25% of Adjusted Consolidated Net Income for the four fiscal
quarter period ending most recently prior to the time any such Restricted
Payment is made and (B) the Parent may pay regular dividends or distributions in
respect of preferred stock issued after the date hereof, and
(iii) notwithstanding the limitation in subsection (ii) above, so long as no
Default or Event of Default shall have occurred and be continuing at the time of
a repurchase and no Default or Event of Default would occur as a result of
making that repurchase, the Parent may repurchase its capital stock to the
extent that the aggregate amount since August 4, 2004, of all such payments in
respect of such repurchases shall not exceed $500,000,000, in addition to any
repurchases allowed under subsection (ii) above. For purposes of clause
(ii) above, “Adjusted Consolidated Net Income” for any period shall mean the
sum, without duplication, for such period of Consolidated Net Income plus any
special one-time or extraordinary non-cash charges deducted in calculating such
Consolidated Net Income.

 

(b) Unless either the Leverage Test or the Ratings Test shall be satisfied at
such time and would remain satisfied upon making such payment or distribution,
the Borrower and the Parent will not, and will not permit any of their
respective Subsidiaries to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:

 

(i) payment of Indebtedness created under the Loan Documents;

 

(ii) payment of regularly scheduled interest payments and scheduled or mandatory
principal payments as and when due in respect of any Indebtedness, other than
payments in respect of subordinated debt prohibited by the subordination
provisions thereof, and payments made to

 

63



--------------------------------------------------------------------------------

the Parent or any Subsidiary by Securitization Entities in respect of
subordinated Indebtedness incurred pursuant to any Securitization;

 

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

 

(iv) repayments of Indebtedness of acquired Persons or businesses in connection
with and substantially simultaneously with the consummation of Permitted
Acquisitions or Permitted Other Acquisitions; and

 

(v) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

 

SECTION 6.08. Transactions with Affiliates. The Parent and the Borrower will
not, and will not permit any of their respective Subsidiaries to, sell, lease or
otherwise transfer any material amount of property or assets to, or purchase,
lease or otherwise acquire any material amount of property or assets from, or
otherwise engage in any other material transactions with, any Affiliate of the
Parent, Borrower or such Subsidiary, except (a) transactions that are at prices
and on terms and conditions not less favorable to the Parent, Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Parent and the Subsidiary Loan
Parties not involving any other Affiliate, (c) transactions between the Parent
or any Subsidiary and any Securitization Entity pursuant to any Securitization
and (d) any Restricted Payment permitted by Section 6.07.

 

SECTION 6.09. Restrictive Agreements. The Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the Parent
or any Subsidiary to create, incur or permit to exist any Lien upon any of its
property or assets (including, without limitation, negative pledges, but other
than negative pledges that do not prohibit, restrict or impose any condition
upon Liens securing this Agreement or the Obligations), or (b) the ability of
any Subsidiary to pay dividends or other distributions with respect to any
shares of its capital stock or to make or repay loans or advances to the Parent
or any other Subsidiary or to Guarantee Indebtedness of the Parent or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document or by any agreement, document
or instrument relating to any Securitization or any indenture, agreement or
instrument evidencing or governing Indebtedness, in each case, as in effect on
the date hereof or as modified in accordance herewith, or relating to the 2003
Securitization as modified in accordance herewith, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply to any amendment or modification expanding the
scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the

 

64



--------------------------------------------------------------------------------

Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such Indebtedness is incurred in accordance with Section 6.01 and such
restrictions or conditions apply only to the property or assets financed with
such Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof and
(vi) the Parent may enter into agreements limiting Guarantees by Subsidiaries.

 

SECTION 6.10. Material Documents. The Parent and the Borrower will not, nor will
it permit any of their respective Subsidiaries to, amend, modify or waive in any
manner that could reasonably be expected to adversely affect the Lenders any of
its rights under (i) any indenture, material agreement or material instrument
evidencing or governing Indebtedness or (ii) its certificate of incorporation,
by laws or other organizational documents.

 

SECTION 6.11. Fixed Charge Coverage Ratio. The Parent will not permit the ratio
of (a) Consolidated EBITDAR to (b) the sum, without duplication, of
(i) Consolidated Cash Interest Expense, (ii) cash dividends on Equity Interests
in the Parent and (iii) rental payments of the Parent and the Subsidiaries
(other than under capital leases), determined on a consolidated basis in
accordance with GAAP, in each case for any period of four consecutive fiscal
quarters ending on any date that is the last day of a fiscal quarter, to be less
than 3.00 to 1.00 on the last day of such period.

 

SECTION 6.12. Leverage Ratio. The Parent will not permit the Leverage Ratio as
of the last day of any fiscal quarter to exceed 3.00 to 1.00.

 

SECTION 6.13. Restricted Properties. The Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to, permit any property
that is a “Restricted Property” or any equivalent term, however defined, under
and for the purposes of each document or instrument governing subordinated
Indebtedness of the Parent or any Subsidiary, to be owned by any Person other
than a Subsidiary that has no assets other than Restricted Properties, no parent
other than the parent specified in such document or instrument and no activities
other than the ownership of Restricted Properties.

 

SECTION 6.14. Fiscal Quarters. The Parent will not change, and will not permit
any Subsidiary to change, the fiscal quarter ends of the Parent or any
Subsidiary to any date other than March 31, June 30, September 30 or
December 31, respectively.

 

SECTION 6.15. Amount of Permitted Debt under the Debt Instruments. The Borrower
and the Parent will not incur additional indebtedness or letters of credit in an
aggregate amount that would at any time result in the Borrower not being
permitted under any document or instrument governing subordinated Indebtedness
of the Borrower or any Subsidiary to borrow Revolving Loans and obtain Letters
of Credit in an aggregate principal or face amount equal to the aggregate amount
of the unused Commitments.

 

65



--------------------------------------------------------------------------------

ARTICLE VII

 

Events of Default

 

SECTION 7.01. If any of the following events (“Events of Default”) shall occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c) any representation, warranty made or deemed made by or on behalf of the
Parent, the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or any
report, certificate, financial statement or other document furnished pursuant to
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
existence of the Parent and the Borrower), 5.06 or 5.08 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender);

 

(f) the Parent or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable prior to the
expiration of any grace period applicable to such payment;

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its

 

66



--------------------------------------------------------------------------------

scheduled maturity, or there shall occur any default, event of default, event of
termination or other event that results in, or entitles any person other than
the Parent or a Subsidiary to cause, the acceleration of any Indebtedness, or
the termination of the purchase of accounts receivable or inventory, under any
Securitization; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Significant Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Significant
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i) the Parent, the Borrower or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any of their
respective Subsidiaries or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j) the Parent, the Borrower or any Significant Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 which is not paid or fully covered by insurance shall be
rendered against the Parent, the Borrower, any Significant Subsidiary, any
Subsidiary Loan Party or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Parent, the Borrower or any
Significant Subsidiary or any Subsidiary Loan Party to enforce any such
judgment;

 

67



--------------------------------------------------------------------------------

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Parent and the
Significant Subsidiaries and Subsidiary Loan Parties in an aggregate amount
exceeding $25,000,000;

 

(m) any Guarantee under this Agreement shall cease to be, or shall be asserted
by the Parent not to be, a valid, binding and enforceable obligation of the
Parent; or

 

(n) a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Parent,
the Borrower or any Significant Subsidiary described in clause (h) or (i) of
this Article), and at any time thereafter during the continuance of such event,
the Administrative Agent may, and at the request of the Required Lenders shall,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Parent, the Borrower or any Significant Subsidiary described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01. Each of the Lenders and the Issuing Banks hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to it by the terms of the Loan Documents, together with such actions
and powers as are reasonably incidental thereto.

 

SECTION 8.02. Any bank serving as Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind

 

68



--------------------------------------------------------------------------------

of business with the Parent or any Subsidiary or other Affiliate thereof as if
it were not the Administrative Agent hereunder.

 

SECTION 8.03. The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent or any of its Subsidiaries that is
communicated to or obtained by any bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent, by the Parent, the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

SECTION 8.04. The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by them to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to them orally or by telephone and
believed by them to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by them, and shall not be liable for any action taken or not
taken by them in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 8.05. The Administrative Agent may perform any and all their duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their

 

69



--------------------------------------------------------------------------------

respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

SECTION 8.06. Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank, that is reasonably acceptable to the Borrower. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

SECTION 8.07. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i) if to the Parent, to it at 1300 Morris Drive, Chesterbrook, PA 19087,
Attention: Jack F. Quinn, Telecopy No. (610) 727-3613.

 

70



--------------------------------------------------------------------------------

(ii) if to the Borrower, to it at 210 Binnington Court, Kingston, Ontario,
Canada, K7M8R6, Attention: Richard Normandeau, Telecopy No. (610) 727-3613, with
a copy to the Parent;

 

(iii) if to the Administrative Agent, the Swingline Lender or Scotia Capital, in
its capacity as Issuing Bank, to it at 720 King Street West, 3rd Floor, Toronto,
Ontario, Canada, M5V2T3, Attention: John Hall, Telecopy No. 416-866-5991; or

 

(iv) if to any other Issuing Bank or Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent, the Parent or the Borrower may,
in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

71



--------------------------------------------------------------------------------

(b) None of this Agreement, any Loan Document or any provision hereof or thereof
may be waived, amended or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by the Parent,
the Borrower and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the maturity of any Loan, or the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be), (vi) release the Parent from its Guarantee under this Agreement
(except as expressly provided in this Agreement), or limit its liability in
respect of such Guarantee without the written consent of each Lender or
(vii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments or prepayments due to
Lenders holding Loans of any Class differently than those holding Loans of any
other Class, without the written consent of Lenders holding a majority in
interest of the outstanding Loans and unused Commitments of the adversely
affected Class; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Banks or the Swingline Lender without the prior written consent of the
Administrative Agent, each Issuing Bank or the Swingline Lender, as the case may
be. Notwithstanding the foregoing, any provision of this Agreement may be
amended by an agreement in writing entered into by the Parent, the Borrower, the
Required Lenders and the Administrative Agent (and, if their rights or
obligations are affected thereby, the Issuing Banks and the Swingline Lender) if
(i) by the terms of such agreement the Commitment of each Lender not consenting
to the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (ii) at the time such amendment becomes effective, each
Lender not consenting thereto receives payment in full of the principal of and
interest accrued on each Loan made by it and all other amounts owing to it or
accrued for its account under this Agreement.

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Parent and the
Borrower shall be jointly and severally obliged to pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arranger
and its Affiliates, including the reasonable fees, charges and disbursements of
outside counsel for the Administrative Agent, in connection with the syndication
of the credit facilities

 

72



--------------------------------------------------------------------------------

provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all reasonable out-of-pocket expenses incurred by the Issuing Banks in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, Lead Arranger, any Issuing Bank or any
Lender, including the fees, charges and disbursements of any outside counsel for
such Administrative Agent, Lead Arranger, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower and the Parent shall jointly and severally indemnify the
Administrative Agent, the Lead Arranger, each Issuing Bank and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any outside counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any Environmental Liability related in any way to the Parent or
any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or wilful
misconduct of such Indemnitee and provided further that the Parent and the
Borrower, in connection with any indemnified matter, shall only be required to
pay the fees and expenses of joint counsel engaged to represent all Indemnitees,
except to the extent that the use of joint counsel could reasonably be expected
to give rise to any conflict of interest for any such counsel or any Indemnitee
shall have determined that it may have legal defenses available to it that are
different from, additional to or in conflict with those available to any other
Indemnitee.

 

(c) To the extent that the Parent or the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, an Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the

 

73



--------------------------------------------------------------------------------

case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such. For purposes hereof, a Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total Revolving
Credit Exposures and unused Commitments at the time.

 

(d) To the extent permitted by applicable law, the Borrower and the Parent shall
not assert, and hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that the Borrower and
the Parent may not assign or otherwise transfer any of their respective rights
or obligations hereunder without the prior written consent of each Lender (and
any attempted assignment or transfer by the Borrower or the Parent without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Lead Arranger, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

 

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

 

(B) the Administrative Agent and the Swingline Lender; and

 

(C) each Issuing Bank.

 

74



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than C$5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of C$3,500;

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

 

(E) so long as no Event of Default has occurred and is continuing under
Section 7.01, no assignee of a Lender, Issuing Bank or Swingline Lender shall be
a Foreign Lender or Foreign Issuing Bank, unless such assignee meets the
requirements of Section 2.17(e)(i)(II).

 

For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(c) Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

 

75



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. Following the effectiveness of any
assignment, the Administrative Agent shall, if so requested, cause promissory
notes reflecting such assignment to be issued to the Assignee and, if
applicable, to the Assignor, upon cancellation of any existing promissory notes
originally issued to the Assignor.

 

(f) Any Lender may, without the consent of the Borrower, the Parent, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Parent, the Administrative Agent, the Issuing Banks and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
and the Parent agree that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section,
at the time such Participant acquires his participation interest. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a

 

76



--------------------------------------------------------------------------------

Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

 

(g) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

 

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Bank”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Bank, identified as such in writing from time to time by the
Granting Bank to the Administrative Agent, the Borrower and the Parent, the
option to provide to the Borrower all or any part of any Loan that such Granting
Bank would otherwise be obligated to make to the Borrower pursuant to
Section 2.01, provided that (i) nothing herein shall constitute a commitment to
make any Loan by any SPC, (ii) if an SPC elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Bank shall
be obligated to make such Loan pursuant to the terms hereof, (iii) all amounts
payable by the Borrower to any SPC hereunder in respect of any Loan and the
applicability of the cost protection provisions contained in Section 2.15, 2.16
and 2.17 shall be determined as if the Granting Bank had made such Loan and all
payments made in respect of the Loan were made to the Granting Bank, (iv) any
notices given by the Administrative Agent, the Borrower and the other Lenders
with respect to any Loan provided by an SPC may be given to the Granting Bank
and the Granting Bank shall have the authority to act on behalf of the SPC with
respect to such Loans and/or notices, and (v) the SPC is not, and will not be, a
Foreign Lender. The making of a Loan by an SPC hereunder shall be deemed to
utilize the Commitment of the Granting Bank to the same extent, and as if, such
Loan were made by the Granting Bank. Each party hereto hereby agrees that no SPC
shall be liable for any payment under this Agreement for which a Lender would
otherwise be liable, for so long as, and to the extent, the related Granting
Bank makes such payment. In furtherance of the foregoing, each party hereto
hereby agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of any SPC, it will not
institute against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof.
In addition, notwithstanding anything to the contrary

 

77



--------------------------------------------------------------------------------

contained in this Section 9.04 (except Section 9.04(b)(ii)(E)), any SPC may
assign all or a portion of its interests in any Loans to its Granting Bank or to
any financial institutions providing liquidity and/or credit facilities to or
for the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

78



--------------------------------------------------------------------------------

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent or any of
its Subsidiaries (including the Borrower) against any of and all the obligations
of the Parent or any of its Subsidiaries (including the Borrower) now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

(b) The Borrower and the Parent each hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower, the Parent or either of their properties in the
courts of any jurisdiction.

 

(c) The Borrower and the Parent each hereby irrevocably and unconditionally
waive, to the fullest extent it may legally and effectively do so, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON

 

79



--------------------------------------------------------------------------------

CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), and will not use such confidential Information for any
purpose or in any manner except in connection with this Agreement, except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any governmental,
supervisory or regulatory authority (it being understood that it will to the
extent reasonably practicable provide the Borrower with an opportunity to
request confidential treatment from such authority), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the written consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or any other confidentiality agreement to which it is
party with the Parent or any Subsidiary or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Parent or the Borrower. For the purposes of this
Section, “Information” means all confidential information received from the
Borrower relating to the Borrower or its businesses, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the

 

80



--------------------------------------------------------------------------------

same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 9.13. Interest Rate Limitations and Calculations. (a) Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law (including, without limitation, under the
Criminal Code (Canada)), the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender;

 

(b) All interest payments to be made under this Agreement will be paid without
allowance or deduction for deemed re-investment or otherwise, both before and
after maturity and before and after default and/or judgment, if any, until
payment of the amount on which such interest is accruing, and interest will
accrue on overdue interest, if any;

 

(c) Unless otherwise stated, wherever in this Agreement reference is made to a
rate of interest or rate of fees “per annum” or a similar expression is used,
such interest or fees will be calculated on the basis of a calendar year of 365
days or 366 days or 360 days, as the case may be, and using the nominal rate
method of calculation, and will not be calculated using the effective rate
method of calculation or on any other basis that gives effect to the principle
of deemed re-investment of interest.

 

(d) For the purposes of the Interest Act (Canada) and disclosure under such act,
whenever interest to be paid under this Agreement is to be calculated on the
basis of a year of 365 days or 360 days or any other period of time that is less
than a calendar year, the yearly rate of interest to which the rate determined
pursuant to such calculation is equivalent is the rate so determined multiplied
by the actual number of days in the calendar year in which the same is to be
ascertained and divided by either 365, 360 or such other period of time, as the
case may be.

 

SECTION 9.14. Reimbursement. (a) [Reserved.]

 

(b) Without limiting the provisions of Section 9.05, the Borrower shall
reimburse the Administrative Agent and the Lenders for all costs and expenses,
including attorney’s fees and disbursements, incurred by any of them in
connection with any action contemplated by this Section 9.14.

 

81



--------------------------------------------------------------------------------

SECTION 9.15. U.S.A. PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

SECTION 9.16. Judgment Currency. This Agreement and other Loan Documents
evidence an international loan transaction in which the specification of
currency and payment in Canada is of the essence, and the obligations of the
Obligors under this Agreement and the other Loan Documents to make payment to
(or for the account of) the Administrative Agent or a Lender in Canadian Dollars
or dollars, as applicable (the “Subject Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency or in another place except to the extent that
such tender or recovery results in the effective receipt by the Administrative
Agent or such Lender in Canada of the full amount of the Subject Currency
payable to the Administrative Agent or such Lender under this Agreement or such
Loan Document. If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in the Subject Currency into another
currency (called the “judgment currency”), the rate of exchange that shall be
applied shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such dollars at its New York City office
with the judgment currency on the Business Day next preceding the day on which
such judgment is rendered. The obligation of the Obligors in respect of any such
sum due from it to the Administrative Agent or any Lender hereunder or under any
Loan Document (called an “Entitled Person”) shall, notwithstanding the rate of
exchange actually applied in rendering such judgment, be discharged only to the
extent that on the Business Day following receipt by such Entitled Person of any
sum adjudged to be due hereunder in the judgment currency such Entitled Person
may in accordance with normal banking procedures purchase and transfer dollars
to New York City with the amount of the judgment currency so adjudged to be due;
and each Obligor hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Subject Currency, the amount (if any) by which
the sum originally due to such Entitled Person in the Subject Currency hereunder
exceeds the amount of the Subject Currency so purchased and transferred.

 

SECTION 9.17. Dollar Equivalent. To the extent necessary or applicable, amounts
designated in Canadian Dollars (including Section 2.01, Section 2.04 and
Section 2.05) shall be deemed to include references to the dollar equivalent
thereof calculated using the Exchange Rate; provided that credit extensions made
in Canadian Dollars must be repaid in Canadian Dollars, and those made in
dollars must be repaid in dollars.

 

82



--------------------------------------------------------------------------------

ARTICLE X

 

Parent Guarantee

 

SECTION 10.01. Guarantee. The Parent hereby absolutely, unconditionally and
irrevocably:

 

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all monetary Obligations of the Borrower and each other Obligor
now or hereafter existing, whether for principal, interest, fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b) or
any similar bankruptcy, insolvency or similar law applicable to such Obligor),
and

 

(b) indemnifies and holds harmless the Administrative Agent, each Lender and
each holder of a Note (collectively the “Beneficiaries”) for any and all costs
and expenses (including reasonable attorney’s fees and expenses) incurred by
such Beneficiary in enforcing any rights under the guarantee set forth in this
Article X.

 

The guarantee set forth in this Article X constitutes a guarantee of payment
when due and not of collection, and the Parent specifically agrees that it shall
not be necessary or required that any Beneficiary exercise any right, assert any
claim or demand or enforce any remedy whatsoever against the Borrower or any
other Obligor (or any other Person) before or as a condition to the obligations
of the Parent under the guarantee set forth in this Article X.

 

SECTION 10.02. Acceleration of Parent Guarantee. The Parent agrees that, in the
event of the dissolution or insolvency of the Borrower, any other Obligor or the
Parent, or the inability or failure of the Borrower, any other Obligor or the
Parent to pay debts as they become due, or an assignment by the Borrower, any
other Obligor or the Parent for the benefit of creditors, or the commencement of
any case or proceeding in respect of the Borrower, any other Obligor or the
Parent under any bankruptcy, insolvency or similar laws, and if such event shall
occur at a time when any of the monetary Obligations of the Borrower and each
other Obligor may not then be due and payable, the Parent agrees that it will
pay to the Beneficiaries forthwith the full amount which would be payable under
the guarantee set forth in this Article X by the Parent if all such monetary
Obligations were then due and payable.

 

SECTION 10.03. Guarantee Absolute, etc. The guarantee set forth in this Article
X shall in all respects be a continuing, absolute, unconditional and irrevocable
guarantee of payment, and shall remain in full force and effect until the
Termination Date. The Parent guarantees that the monetary Obligations of the
Borrower and each other Obligor will be paid strictly in accordance with the
terms of this Agreement and

 

83



--------------------------------------------------------------------------------

each other Loan Document under which they arise, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of any Beneficiary with respect thereto. The
liability of the Parent under the guarantee set forth in this Article X shall be
absolute, unconditional and irrevocable irrespective of:

 

(a) any lack of validity, legality or enforceability of this Agreement, any Note
or any other Loan Document;

 

(b) the failure of any Beneficiary

 

(i) to assert any claim or demand or to enforce any right or remedy against any
Borrower, any other Obligor or any other Person (including any other guarantor
(including the Parent)) under the provisions of this Agreement, any Note, any
other Loan Document or otherwise, or

 

(ii) to exercise any right or remedy against any other guarantor (including the
Parent) of, or collateral securing, any Obligations of the Borrower or any other
Obligor;

 

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of the Borrower or any other Obligor (other
than the Parent), or any other extension, compromise or renewal of any
Obligation of the Borrower or any other Obligor (other than the Parent);

 

(d) any reduction, limitation, impairment or termination of any Obligations of
the Borrower for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Parent hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise, unenforceability of, or any other
event or occurrence affecting, any Obligations of the Borrower or otherwise;

 

(e) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of this Agreement, any Note or any
other Loan Document;

 

(f) any addition, exchange, release, surrender or non perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guarantee, held by any Beneficiary securing any of
the Obligations of the Borrower; or

 

(g) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Borrower, any surety or any
guarantor.

 

SECTION 10.04. Reinstatement, etc. The Parent agrees that the guarantee set
forth in this Article X shall continue to be effective or be reinstated, as the

 

84



--------------------------------------------------------------------------------

case may be, if at any time any payment (in whole or in part) of any of the
Obligations is rescinded or must otherwise be restored by any Beneficiary, upon
the insolvency, bankruptcy or reorganization of the Borrower or any other
Obligor or otherwise, all as though such payment had not been made.

 

SECTION 10.05. Waiver, etc. The Parent hereby waives promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
of the Borrower and each other Obligor and the guarantee set forth in this
Article X, or exhaust any right or take any action against the Borrower, any
other Obligor or any other Person (including any other guarantor (including the
Parent)) or entity.

 

SECTION 10.06. Postponement of Subrogation, etc. The Parent agrees that it will
not exercise any rights which it may acquire by way of rights of subrogation
under the guarantee set forth in this Article X, by any payment made under the
guarantee set forth in this Article X or otherwise, until the Termination Date.
Any amount paid to the Parent on account of any such subrogation rights prior to
the payment in full in cash of all monetary Obligations of the Borrower and each
other Obligor shall be held in trust for the benefit of the Beneficiaries and
shall immediately be paid to the Administrative Agent for the benefit of the
Beneficiaries and credited and applied against the monetary Obligations of the
Borrower and each other Obligor, whether matured or unmatured, in accordance
with the terms of this Agreement; provided, however, that if

 

(a) the Parent has made payment to the Beneficiaries of all or any part of the
monetary Obligations of the Borrower, and

 

(b) the Termination Date has occurred,

 

each Lender and each holder of a Note agrees that, at the Parent’s request, the
Administrative Agent, on behalf of the Beneficiaries, will execute and deliver
to the Parent appropriate documents (without recourse and without representation
or warranty) necessary to evidence the transfer by subrogation to the Parent of
an interest in the monetary Obligations of the Borrower resulting from such
payment by the Parent. In furtherance of the foregoing, for so long as any
Obligations or Commitments remain outstanding, the Parent shall refrain from
taking any action or commencing any proceeding against the Borrower (or its
successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in the respect of payments made under the
guarantee set forth in this Article X to any Lender or any holder of a Note.

 

SECTION 10.07. Successors, Transferees and Assigns; Transfers of Notes, etc. The
guarantee set forth in this Article X shall:

 

(a) be binding upon the Parent and its successors, transferees and assigns;

 

(b) inure to the benefit of and be enforceable by each Beneficiary; and

 

85



--------------------------------------------------------------------------------

(c) shall not constitute a novation.

 

Without limiting the generality of the foregoing clause (b), any Lender may
assign or otherwise transfer (in whole or in part) any Note, Loan or Commitment
held by it to any other Person or entity, and such other Person or entity shall
thereupon become vested with all rights and benefits in respect thereof granted
to such Lender under any Loan Document (including the guarantee set forth in
this Article X) or otherwise, subject, however, to any contrary provisions in
such assignment or transfer, and to the provisions of Section 9.04 and Article
VIII.

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PROJECT SNOW, INC

By:   /s/    JOHN G. CHOU        

Name:

  John G. Chou

Title:

  Vice President and Secretary

 

Credit Agreement



--------------------------------------------------------------------------------

AMERISOURCEBERGEN CORPORATION

By:   /s/    J.F. QUINN        

Name:

  J.F. Quinn

Title:

  Vice President and Corporate Treasurer

 

Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

Individually and as administrative agent, issuing

bank and swingline lender

By:   /s/    BYRON KWAN        

Name:

  Byron Kwan

Title:

  Director

 

Credit Agreement



--------------------------------------------------------------------------------

NAME OF INSTITUTION:

By:    

Name:

   

Title:

    By:    

Name:

   

Title:

   

 

Credit Agreement